Exhibit 10.1

Execution Version

 

 

PURCHASE AND SALE AGREEMENT

by and between

CONCORDE REAL ESTATE LLC, a Nevada limited liability company, and BHR

GREENHOUSE REAL ESTATE, LLC, a Texas limited liability company

as Seller,

and

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP,

a Delaware limited partnership

as Purchaser

Dated: August 7, 2017

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PROPERTY      2  

Section 1.01

   Property      2   ARTICLE II PURCHASE PRICE      3  

Section 2.01

   Purchase Price      3  

Section 2.02

   Payment of Purchase Price      3  

Section 2.03

   Allocation of Purchase Price      3  

Section 2.04

   No Financing Contingencies      3   ARTICLE III REVIEW PERIOD      4  

Section 3.01

   Review Period      4  

Section 3.02

   Review Items      4  

Section 3.03

   Inspection      4  

Section 3.04

   Title Commitment and Survey Review      4  

Section 3.05

   Termination Notice      5  

Section 3.06

   Termination      5  

Section 3.07

   Seller’s Obligation to Remove Liens      5  

Section 3.08

   Confidentiality, Press Releases and Return of Documents      6  

Section 3.09

   AS IS, WHERE IS, WITH ALL FAULTS      6   ARTICLE IV TITLE MATTERS      7  

Section 4.03

   Conveyance      8  

Section 4.04

   Owner Policy      9  

Section 4.05

   Mechanic’s Liens      9   ARTICLE V CLOSING      9  

Section 5.01

   Closing      9  

Section 5.02

   Seller’s Obligations      9  

Section 5.03

   Purchaser’s Obligations      10  

Section 5.04

   Transfer of Roof and Other Warranties      11  

Section 5.05

   Possession      11   ARTICLE VI CLOSING COSTS      11  

Section 6.01

   No Prorations      11  

Section 6.02

   Closing Costs      11  

Section 6.03

   Survival      12   ARTICLE VII DEFAULT AND REMEDIES      12  

Section 7.01

   Termination of Agreement prior to Closing      12  

Section 7.02

   Notice of Termination; Effect of Termination      13  

Section 7.03

   Purchaser’s Default      13  

Section 7.04

   Seller’s Default      13  

Section 7.05

   No Personal Liability      14   ARTICLE VIII REPRESENTATIONS, WARRANTIES AND
COVENANTS      14  

Section 8.01

   Seller’s Representations      14  

 

i



--------------------------------------------------------------------------------

Section 8.02

   Purchaser’s Representations      17  

Section 8.03

   Discovery      18  

Section 8.04

   Exclusivity      18  

ARTICLE IX CONDITIONS PRECEDENT

     18  

Section 9.01

   Purchaser’s Conditions Precedent      18  

Section 9.02

   Seller’s Conditions Precedent      20   ARTICLE X NOTICES      20  

Section 10.01

   Notices      20  

ARTICLE XI FIRE OR OTHER CASUALTY; CONDEMNATION

     22  

Section 11.01

   Casualty Damage      22  

Section 11.02

   Seller and Purchaser Risk      22  

Section 11.03

   Condemnation      22  

Section 11.04

   Survival of Provisions      22  

ARTICLE XII ESCROW

     22  

Section 12.01

   Instructions      22  

Section 12.02

   Deposits Into Escrow      23  

Section 12.03

   Close of Escrow      23  

ARTICLE XIII MISCELLANEOUS

     23  

Section 13.01

   Entire Agreement      23  

Section 13.02

   No Rule of Construction      23  

Section 13.03

   Multiple Counterpart; Governing Law      23  

Section 13.04

   Attorneys’ Fees      23  

Section 13.05

   Interpretation      24  

Section 13.06

   Exhibits      24  

Section 13.07

   Modifications      24  

Section 13.08

   Reporting Person      24  

Section 13.09

   Time of Essence      25  

Section 13.10

   Restructuring      25  

Section 13.11

   Assignment by Purchaser      25  

Section 13.12

   No Recordation      25  

Section 13.13

   Additional Agreements; Further Assurances      25  

Section 13.14

   Enforceability      25  

Section 13.15

   Third Party Beneficiaries      26  

Section 13.16

   Waiver of Jury Trial      26  

COUNTY OF                     §

     36  

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 7th day of August, 2017 (the “Effective Date”), by and among CONCORDE
REAL ESTATE, LLC, a Nevada limited liability company (“Concorde”) and BHR
GREENHOUSE REAL ESTATE, LLC, a Texas limited liability company (“Greenhouse”;
together with Concorde being referred to herein collectively as “Seller”), and
MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership and
its permitted assigns (“Purchaser”). Seller and Purchaser are collectively
referred to herein as the “Parties” and individually as a “Party.”

WHEREAS, Concorde owns those certain tracts of land located at 3441 S. Eastern
Avenue, Las Vegas, Nevada, 89169 in Clark County, Nevada, APNs 162-14-512-036
and 162-14-512-010, and more specifically described on Exhibit A-1 attached
hereto (the “Desert Hope Land”), upon which is located that certain 2-story
building containing approximately 18,990 square feet of space operated as a drug
and alcohol rehabilitation outpatient facility on the Desert Hope Land (the
“Desert Hope Facility”).

WHEREAS, AAC Las Vegas Outpatient Center, LLC, a Delaware limited liability
company (“AAC Las Vegas”), operates the Desert Hope Facility pursuant to that
certain Lease Agreement dated March 31, 2014 (“Desert Hope Lease”), by and
between Concorde, as “Landlord,” and AAC Las Vegas, as “Tenant.”

WHEREAS, Concorde owns and operates that certain tract of land located at 1000
Main Street, Las Vegas, Nevada 89101 in Clark County, Nevada, APN
139-27-603-030, and more specifically described on Exhibit A-2 attached hereto
(the “Resolutions LV Land”), upon which is located those certain three
(3) buildings consisting of approximately 46,097 square feet of space operated
as a sober lodging facility on the Resolutions LV Land (the “Resolutions LV
Facility”).

WHEREAS, Greenhouse owns that certain tract of land located at 2301 Avenue J,
Arlington, Texas 76006 in Tarrant County, Texas, more particularly known as
Brookhollow/Arlington Addition, Block 1, Lot 8, Site 8, Block 1, and more
specifically described on Exhibit A-3 attached hereto (the “Greenhouse Land”),
upon which is located that certain 1-story building containing approximately
19,821 square feet of space operated as a drug and alcohol rehabilitation
outpatient facility on the Greenhouse Land (the “Greenhouse Facility”).

WHEREAS, AAC Dallas Outpatient Center, LLC, a Delaware limited liability company
(“AAC Dallas”, together with AAC Las Vegas, the “Treatment Centers”), operates
the Greenhouse Facility pursuant to that certain Lease Agreement dated March 28,
2014 (“Greenhouse Lease”, together with the Desert Hope Lease, the “Leases”), by
and between Greenhouse, as “Landlord,” and AAC Dallas, as “Tenant.”

 

1



--------------------------------------------------------------------------------

WHEREAS, Greenhouse owns and operates those certain tracts of land located at
1075 Wet N Wild Way, Arlington, Texas 76011 in Tarrant County, Texas, and more
specifically described on Exhibit A-4 attached hereto (the “Resolutions
Arlington Land”), upon which is located those certain seven (7) buildings
consisting of approximately 64,256 square feet of space operated as a sober
lodging facility on the Resolutions Arlington Land (the “Resolutions Arlington
Facility”). The Desert Hope Land, the Resolutions LV Land, the Greenhouse Land
and the Resolutions Arlington Land are collectively referred to herein as the
“Land.” The Desert Hope Facility, the Resolutions LV Facility, the Greenhouse
Facility and the Resolutions Arlington Facility are collectively referred to
herein as the “Facilities” and each such facility is sometimes referred to
herein, singularly, as a “Facility”.

WHEREAS, the Parties hereto wish to enter into this Agreement to provide for the
terms and conditions upon which Seller shall sell and convey the Property (as
defined in Section 1.01 herein) to Purchaser, and Purchaser will purchase and
acquire the Property from Seller.

WHEREAS, simultaneously with the closing of the purchase of the Property by
Purchaser, Purchaser, as landlord, and Seller or one or more of its designated
affiliates (sometimes referred to hereinafter collectively as “Facility
Tenant”), as tenant, shall enter into that certain Master Lease Agreement (the
“Facility Lease”), pursuant to which Facility Tenant shall lease the Property
from Purchaser and Purchaser shall lease the Property to Facility Tenant upon
the terms set forth in the Facility Lease. Facility Tenant’s obligations under
the Facility Lease shall be unconditionally guaranteed by AAC Holdings, Inc., a
Nevada corporation (Facility Tenant’s ultimate parent company) (such guarantor
being collectively referred to hereinafter as, “Guarantor”), pursuant to a
guaranty of lease mutually acceptable to Purchaser and Guarantor (the “Facility
Lease Guaranty”).

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, the Parties hereby agree as follows:

ARTICLE I

PROPERTY

Section 1.01 Property. At the Closing (as defined in Section 5.01 herein), and
subject to the terms and conditions set forth herein, Seller shall sell, assign,
transfer, convey and deliver to Purchaser, and Purchaser shall purchase and
acquire from Seller, free and clear of all liens and encumbrances except for the
Permitted Exceptions (as defined in Section 4.01 herein), all of Seller’s
rights, title and interest in and to the following:

(a) Real Property. The Land together with (i) all and singular, the rights and
appurtenances pertaining to such real property, including any easements, and all
rights, title and interest of Seller in and to adjacent streets, alleys and
rights-of-way, and (ii) any and all water, water rights or similar rights or
privileges (including tap rights) appurtenant to or used in connection with the
ownership or operation of such real property and (iii) all zoning, conditional
use, variances, waivers and planning approvals related to the ownership,
operation, and/or possible future development, expansion or redevelopment of
such real property (all of the foregoing being hereinafter collectively referred
to as the “Real Property”).

 

 

2



--------------------------------------------------------------------------------

(b) Improvements. All improvements, structures, heating, plumbing, ventilation
and HVAC systems, carpet, tile, floor coverings, security systems, sprinkler
systems, and fixtures now constructed and situated on the Real Property,
including, without limitation, the Facilities, together with all of Seller’s
right, title and interest in all parking areas, loading docks and similar
facilities, landscaping and other improvements, structures and fixtures (all of
the foregoing being hereinafter collectively referred to as the “Improvements”).

(c) Certain Intangibles. (i) all intangible rights that are appurtenant to the
Real Property and/or the Improvements, including (to the extent assignable) all
roof, HVAC and other warranties issued with respect to the Real Property and
Improvements in Seller’s possession or control, and (ii) to the extent
transferrable, all local, state and federal licenses, approvals, certifications
and permits held by Seller for the operation of any of the Improvements for its
current, future and intended use provided, however, all licenses related to
Seller’s use and operation of the Facilities as drug and alcohol outpatient
treatment facilities and sober lodging facilities shall remain with the Seller
and will not be sold to Purchaser (all of the foregoing being hereinafter
collectively referred to as the “Intangible Property”).

All of the foregoing items to be purchased under this Agreement including the
Real Property, the Improvements and the Intangible Property are collectively
referred to as the “Property”.

Purchaser agrees and acknowledges that all beds, fixed and moveable equipment,
furniture, furnishings, machinery, and all other tangible personal property in
each instance situated on the Real Property and/or used in connection therewith
or with the Facilities are expressly excluded from the sale of the Property and
shall remain in the ownership of Seller (all of the foregoing being hereinafter
collectively referred to as the “Personal Property”).

ARTICLE II

PURCHASE PRICE

Section 2.01 Purchase Price. The total purchase price (the “Purchase Price”) for
the Property is Twenty-Five Million and No/100 DOLLARS ($25,000,000.00).

Section 2.02 Payment of Purchase Price. On or before the Closing Date (as
defined in Section 5.01 herein), Purchaser shall deposit with Nikki Prine, an
individual (“Escrow Agent”), of First American Title Insurance Company, a
California corporation, 2500 Paseo Verde Parkway #120, Henderson, NV 89074 (the
“Title Company”), the Purchase Price (plus or minus any adjustments as set forth
in this Agreement). At the Closing, and subject to the conditions of Closing as
set forth herein, the Parties, by execution of the settlement statement, will
direct the Title Company to disburse the Purchase Price (plus or minus any
adjustments as set forth in this Agreement) by wire transfer or other
immediately available funds to Seller or as Seller shall direct.

Section 2.03 Allocation of Purchase Price. The Purchase Price shall be allocated
between (a) Real Estate and Improvements, and (b) Intangible Property as set
forth on Exhibit B to this Agreement.

Section 2.04 No Financing Contingencies. Purchaser expressly agrees and
acknowledges that Purchaser’s obligations hereunder are not in any way
conditioned upon or qualified by Purchaser’s ability to obtain financing of any
type or nature whatsoever (i.e., whether by way of debt financing or equity
investment, or otherwise) to consummate the transaction contemplated hereby.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REVIEW PERIOD

Section 3.01 Review Period. Purchaser shall have from the Effective Date until
11:59 p.m. (Eastern Time) on the date that is forty-five (45) days after the
Effective Date (such time period, the “Review Period”), to review and approve
such matters and information with respect to the Property, and to conduct such
inspections, interviews, non-invasive tests and audits of the Property,
including the Facilities and its operations, as Purchaser, in its sole
discretion, deems appropriate.

Section 3.02 Review Items. To the extent not previously delivered, Seller shall,
within five (5) Business Days (as defined in Section 13.09 herein) following the
Effective Date, deliver to Purchaser the items shown on Schedule 3.02 to this
Agreement, if and to the extent in Seller’s possession.

Section 3.03 Inspection. During the Review Period, Seller shall cause Purchaser
to have the right, at all reasonable times upon advance notice, to conduct
on-site inspections of the Property and physical inspections and non-destructive
tests of the Property, including, without limitation, the right to enter and
inspect all portions of the Property. All inspections to be undertaken by or on
behalf of Purchaser shall be at Purchaser’s sole risk and expense.

Purchaser shall conduct such entry and inspections in connection therewith
(a) during normal business hours, (b) so as to minimize, to the greatest extent
possible, any damage to the Property and any interference with Seller’s
business, (c) in compliance with all applicable laws, (d) upon at least
forty-eight (48) hours prior written notice to Seller, and (e) otherwise in a
manner reasonably acceptable to Seller. Purchaser shall not undertake any
physically intrusive inspections or environmental testing of the Property
without Seller’s prior written consent, which shall not be unreasonably withheld
or delayed. A Seller representative shall be permitted to accompany Purchaser on
all inspections and interviews.

Purchaser shall, at its expense, repair any damage to the Property caused by
Purchaser’s inspection or testing thereof, and hereby indemnifies, defends and
holds harmless Seller from and against any and all claims, actions, suits,
liens, damages, liabilities, losses and expenses to personal property or
personal injury to the extent directly attributable to any acts performed in
exercising Purchaser’s rights under this Article III. This agreement to
indemnify, defend and hold harmless Seller shall survive the Closing and any
termination of this Agreement.

Section 3.04 Title Commitment and Survey Review. During the Review Period,
Purchaser shall order from the Title Company, at Seller’s sole cost and expense,
a commitment for ALTA form owner’s policy of title insurance with respect the
Real Property (the “Title Commitment”), setting forth the state of title to the
Real Property and the Improvements, as well as any existing survey of the Real
Property. Purchaser, at Purchaser’s cost and expenses (but subject to
reimbursement from Seller pursuant to Section 6.02(b) herein), may cause to be
performed an updated or new certified ALTA land title survey of the Real
Property, prepared by a surveyor licensed in the state in which the tract or
tracts of Real Property are located (the “Updated Survey”), and Seller shall
cooperate and provide reasonable access to the Real Property for such purpose.

 

4



--------------------------------------------------------------------------------

Section 3.05 Termination Notice. If for any or no reason, Purchaser, in its sole
and absolute discretion, is not satisfied with the items to be delivered by
Seller to Purchaser under this Article III, or with the results of its
inspections, interviews, tests or audits, or with any other fact or situation
with respect to the Property, Facility Tenant, Guarantor or this transaction,
then in such event, Purchaser shall have the right to terminate this Agreement
by giving written notice of such termination to Seller and Escrow Agent on or
prior to the end of the Review Period. In the event of such termination by
Purchaser, this Agreement shall be null and void and the Parties hereto shall be
released from all further obligations and liabilities hereunder, except with
respect to the covenants, representations, warranties and indemnities set forth
herein and that expressly survive the termination of this Agreement. In the
event that Purchaser fails to give such notice of termination to Seller prior to
the expiration of the Review Period, Purchaser shall be deemed to have waived
Purchaser’s right to terminate the Agreement pursuant to this Section 3.05,
which shall be of no further force or effect and which shall be deemed deleted
from this Agreement, and this Agreement shall continue in full force and effect
subject to the other provisions hereof.

Section 3.06 Termination. If this Agreement has been terminated prior to the
expiration of the Review Period in accordance with the terms of this Article
III, the Parties hereto shall thereupon be relieved of all liabilities and
obligations hereunder (other than those that expressly survive any termination
of this Agreement), and Purchaser shall promptly return to Seller any due
diligence materials delivered by Seller or any other third party (to the extent
in Purchaser’s possession). In the event Purchaser shall terminate this
Agreement during the Review Period, Purchaser shall, promptly following notice
of termination, provide Seller with all final engineering and architectural
reports, environmental reports and lab analyses, appraisals, construction and
renovation estimates prepared by third parties, as applicable, or, if no final
reports were prepared, the most recent drafts of such reports (collectively, the
“Reports”) commissioned and received by Purchaser in connection with Purchaser’s
Review Period, and with any additional Reports which Purchaser may receive after
the delivery of the termination notice, all at no cost or expense to Seller.
Purchaser makes no representation or warranty with respect to any information
contained or omitted from such Reports and Seller shall not rely upon such
Reports. The provisions of this Section 3.06 shall survive the termination of
this Agreement.

Section 3.07 Seller’s Obligation to Remove Liens. Notwithstanding anything to
the contrary in this Agreement, Seller must remove or cause to be removed at or
prior to the Closing any and all monetary liens and encumbrances (except for the
Permitted Exceptions and those monetary encumbrances, if any, that may be
approved in writing by Purchaser) created, or incurred by, through or under
Seller against the Property or Seller including mortgages and mechanics’ and
materialmen’s liens, unless the same cannot be removed, through no fault of
Seller. In such event, the Parties shall work with the Title Company to cause
the same to be insured to Purchaser’s satisfaction.

 

5



--------------------------------------------------------------------------------

Section 3.08 Confidentiality, Press Releases and Return of Documents. Purchaser
shall maintain as confidential any and all non-public information obtained about
the Property, the terms of this Agreement and any and all dealings and
negotiations regarding the same, and shall not disclose such information to any
third party. Except as may be required by law, Purchaser will not divulge any
such information to other persons or entities including, without limitation,
appraisers, real estate brokers, or competitors of Seller. Notwithstanding the
foregoing, Purchaser shall have the right to disclose information with respect
to the Property and the terms of this Agreement to its officers, directors,
employees, attorneys, accountants, environmental auditors, engineers, potential
lenders and investors, and other consultants, to the extent necessary for
Purchaser to evaluate its acquisition of the Property. The timing and content of
all press releases and other public announcements to patients, customers,
vendors and employees relating to the transactions contemplated by this
Agreement and the Facility Lease shall be determined jointly by Purchaser and
Seller prior to the Closing Date and thereafter by Purchaser; provided that any
party hereto may make any public disclosure required by applicable law,
regulation, rule or order. The provisions of this Section shall survive the
Closing or any termination of this Agreement. In the event the transaction
contemplated by this Agreement does not close as provided herein, Purchaser
shall promptly return to Seller all due diligence materials, any other documents
provided by Seller to Purchaser in connection with the purchase of the Property.

Section 3.09 AS IS, WHERE IS, WITH ALL FAULTS. PURCHASER SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING AND PURCHASER IS PURCHASING THE
PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ANY SELLER
RELATED PARTIES, OR THEIR AGENTS OR BROKERS, OR ANY OTHER PERSON ACTING OR
PURPORTING TO ACT ON BEHALF OF SELLER, AS TO ANY MATTERS CONCERNING THE
PROPERTY, INCLUDING WITHOUT LIMITATION: (i) the quality, nature, adequacy and
physical condition and aspects of the Property, including, but not limited to,
the structural elements, seismic aspects of the Property, foundation, roof,
appurtenances, access, landscaping, parking facilities and the electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, the square footage within the improvements on the Real Property and
within each tenant space therein, (ii) the quality, nature, adequacy, and
physical condition of soils, geology and any groundwater, (iii) the existence,
quality, nature, adequacy and physical condition of utilities serving the
Property, (iv) the development potential of the Property, and the Property’s
use, habitability, merchantability, or fitness, suitability, value or adequacy
of the Property for any particular purpose, (v) the zoning or other legal status
of the Property or any other public or private restrictions on use of the
Property, (vi) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any governmental or quasi-governmental entity or of any
other person or entity, (vii) the presence of Hazardous Materials on, under or
about the Property or the adjoining or neighboring property, (viii) the quality
of any labor and materials used in any improvements on the Real Property,
(ix) the leases, service contracts, or other documents or agreements affecting
the Property, or any information contained in any rent roll furnished to
Purchaser for the Property, (x) the value, economics of the operation or income
potential of the Property, or (xi) any other fact or condition which may affect
the Property, including without limitation, the physical condition, value,
economics of operation or income potential of the Property. The provisions of
this Section 3.09 shall survive the Closing. Seller has specifically bargained
for the assumption by Purchaser of all responsibility to investigate the
Property, laws and regulations and violations and of all risk of adverse
conditions and has structured the

 

6



--------------------------------------------------------------------------------

Purchase Price and other terms of this Agreement in consideration thereof.
Purchaser has, or will prior to expiration of the Review Period have, undertaken
all such investigations of the Property, laws and regulations, rights and
violations as Purchaser deems necessary or appropriate under the circumstances
as to the status of the Property and based upon same, except as is expressly set
forth in this Agreement or the closing documents to the contrary, Purchaser is
and will be relying strictly and solely upon such inspections and examinations
and the advice and counsel of its own consultants, agents, legal counsel and
representatives and Purchaser is and will be fully satisfied that the Purchase
Price is fair and adequate consideration for the Property and, by reason of all
the foregoing and subject to the terms of this Agreement and the closing
documents, Purchaser assumes the full risk of any loss or damage after the
Closing occasioned by any fact, circumstance, condition or defect pertaining to
the Property. The provisions of this Section 3.09 shall survive the Closing.

ARTICLE IV

TITLE MATTERS

Section 4.01 Seller will deliver to Purchaser: (i) a copy of Seller’s existing
owner’s title insurance policy or policies with respect to the Real Property
(the “Existing Title Policies”); and (ii) a copy of any ALTA surveys for the
Real Property, if any (the “Existing Surveys”). Within three (3) Business Days
of the Effective Date, Purchaser shall order from the Title Company, at Seller’s
sole cost and expense, a commitment for a ALTA form owner’s policy of title
insurance with respect the Real Property (the “Updated Title Commitment”),
setting forth the state of title to the Real Property and the Improvements. As
provided in Section 3.04 herein, Purchaser, at Purchaser’s cost and expense (but
subject to reimbursement from Seller pursuant to Section 6.02(b) herein), may
cause to be performed the Updated Survey and Seller shall cooperate and provide
reasonable access to the Real Property for such purpose. Purchaser shall review
the Updated Title Commitment and the Updated Survey during the Review Period and
may approve or disapprove of the matters disclosed in the Updated Title
Commitment and Updated Survey as detailed below. Within ten (10) Business Days
after the later of (a) receipt of the Updated Title Commitment, and (b) receipt
of the Updated Survey (but in no event later than ten (10) Business Days prior
to the expiration of the Review Period), Purchaser shall give to Seller written
notice of any objections (“Objections”) to any matters set forth in the Updated
Title Commitment and the Updated Survey. If no written notification of
Objections is received by Seller from Purchaser within such time period, the
title matters disclosed in the Updated Title Commitment and the Updated Survey
shall be deemed Permitted Exceptions. Notwithstanding anything herein to the
contrary, Seller shall be obligated to remove (a) all monetary liens (“Monetary
Liens”) (unless the same cannot be removed, through no fault of Seller, in which
case the Parties shall work with the Title Company to cause the same to be
insured to Purchaser’s satisfaction), and (b) any and all easements, covenants
and restrictions recorded from and after the Effective Date, unless consented to
in advance by Purchaser (the “Post-Contract Title Matters”). If Purchaser timely
notifies Seller of any Objection(s) to title and survey matters, then Seller
shall have a period of ten (10) Business Days after receipt of notice of the
Objections (“Seller’s Title Response Deadline”) in which to deliver written
notice to Purchaser (“Seller’s Title Notice”) of Seller’s election to either
agree to have such Objections removed or insured against at or prior to Closing
or decline to remove any such Objections (or cause same to be insured against to
Purchaser’s satisfaction). If Seller notifies Purchaser of its election to not
remove the Objections (or cause same to be insured against to Purchaser’s
satisfaction) or does not provide any notice within such

 

7



--------------------------------------------------------------------------------

ten (10) Business Day period (in which case Seller shall be deemed to have
elected to not remove the Objections), Purchaser shall, by written notice
delivered to Seller on or before the later to occur of (i) the tenth
(10th) Business Day following Purchaser’s receipt of Seller’s Title Notice or
(ii) the tenth (10th) Business Day after the date of Seller’s Title Response
Deadline, elect to either waive the unsatisfied Objections by notice in writing
to Seller (in which event those Objections shall become Permitted Exceptions) or
terminate this Agreement by written notice to Seller, in which latter event the
Parties shall be released from any further obligations and liabilities hereunder
(except for those obligations and liabilities that expressly survive termination
of this Agreement). If Purchaser fails to timely terminate this Agreement
pursuant to the preceding sentence, the Objection(s) that Seller did not agree
to remove shall be deemed to be Permitted Exceptions.

Section 4.02 Notwithstanding anything to the contrary contained herein, Seller
shall not be required to bring any action or proceeding or take any other steps
to cure or remove any defects in or objections to title or to expend any monies
therefor other than Monetary Liens and Post-Contract Title Matters. Purchaser
hereby unconditionally and irrevocably waives any cause of action against Seller
at law or in equity for damages or specific performance in any way relating to
Seller’s failure to cure or remove any defects in or objections to title to the
Real Property other than Monetary Liens and Post-Contract Title Matters. Seller
shall, however, have the right at its option to endeavor to cure any title
defects or Objections and for such purpose shall be entitled to one or more
adjournments of the Closing, but not for more than sixty (60) days beyond the
Closing Date specified in Section 5.01 hereof. Purchaser’s obligations under
this Agreement shall remain in full force and effect during any such adjournment
period.

Section 4.03 Conveyance. At the Closing, Seller will convey good and insurable
fee simple title to the Real Property and the Improvements to Purchaser by the
Deed (as defined in Section 5.02(a) herein), and title to the Intangible
Property by the Bill of Sale (as defined in Section 5.02(b) herein), free and
clear of any and all deeds of trust, mortgages or other liens or indebtedness;
subject, however, to the following (collectively, the “Permitted Exceptions”):

(a) all real estate taxes and assessments for the year in which the Closing
occurs and subsequent years and not yet due and payable;

(b) all easements, restrictions, rights-of-way, party wall agreements,
encroachments, covenants, reservations, agreements, leases, tenancies, licenses,
conditions and other matters affecting all or any portion of the Property to the
extent (i) reflected on Schedule B to the Updated Title Commitment and not
objected to by Purchaser during the Review Period; (ii) reflected on the Updated
Survey and not objected to by Purchaser during the Review Period, (iii) objected
to by Purchaser and ultimately waived by Purchaser pursuant to Section 4.01, or
(iv) created by or consented and agreed to in writing by Purchaser prior to or
at the Closing;

(c) all applicable laws, statutes, ordinances, rules, regulations, including
without limitation, all zoning laws;

(d) matters created by, or with the written consent of, Purchaser;

 

8



--------------------------------------------------------------------------------

(e) any exceptions disclosed by the Updated Title Commitment (as same may be
updated from time to time) or the Updated Survey which are approved by Purchaser
or which are not timely objected to by Purchaser (other than monetary liens to
be removed in accordance with Section 3.07 of this Agreement); and

(f) standard policy “jacket” exclusions and exceptions from coverage contained
in the form of the title policy or “marked-up” title commitment employed by the
Title Company that are not subject to removal upon Seller’s delivery of the
Seller’s affidavit of title described below.

Section 4.04 Owner Policy. At the Closing, the Title Company will issue, at
Seller’s sole cost and expense, a standard ALTA form Owner Policy of Title
Insurance (the “Owner Policy”) in Purchaser’s favor in the amount of the
Purchase Price, insuring Purchaser’s fee simple title to the Real Property and
the Improvements, subject only to the Permitted Exceptions, together with such
endorsements as Purchaser may request. Purchaser may elect to purchase an
extended ALTA Owner Policy or endorsements to the Owner Policy, which shall be
at Purchaser’s cost and expense (but subject to reimbursement from Seller
pursuant to Section 6.02(b) herein).

Section 4.05 Mechanic’s Liens. Seller, at its own expense, will obtain or cause
to be obtained such lien waivers and releases, and will provide such affidavits
and or certifications, as the Title Company may reasonably require in order for
the Title Company to issue at the Closing the Owner Policy that does not contain
any exceptions for mechanic’s liens or materialman’s liens for work.

ARTICLE V

CLOSING

Section 5.01 Closing. Subject to the satisfaction or waiver of the conditions to
closing set forth in Article IX hereof, the purchase and sale of the Property
(the “Closing”) will be held through escrow at the offices of the Title Company
on the date that is fifteen (15) days after the expiration of the Review Period,
or such other date as Seller and Purchaser may agree (the date on which the
Closing takes place being the “Closing Date”).

Section 5.02 Seller’s Obligations. On or before the Closing Date, Seller shall
execute and/or deliver to the Title Company in escrow for Closing, the following
with respect to the Property:

(a) A Deed for the Real Property (the “Deed”) substantially in the forms
attached hereto as Exhibit C-1 and Exhibit C-2 and made a part hereof for all
purposes;

(b) Blanket Conveyance, Bill of Sale and Assignment (“Bill of Sale”)
substantially in the form attached hereto as Exhibit D and made a part hereof
for all purposes;

(c) FIRPTA Affidavit (the “FIRPTA Affidavit”) from Seller substantially in the
form attached hereto as Exhibit E and made a part hereof for all purposes;

 

 

9



--------------------------------------------------------------------------------

(d) to the extent necessary to permit the Title Company to remove any exception
in the Owner Policy for mechanics’ and materialmen’s liens and general rights of
parties in possession, an affidavit as to debts and liens and parties in
possession executed by Seller, made to Purchaser and the Title Company and in a
form reasonably acceptable to the Title Company and Seller, along with a GAP
Affidavit (if applicable) and any other items reasonably required by the Title
Company;

(e) Seller’s certification that, to Seller’s knowledge, all representations and
warranties made by Seller under this Agreement are true, complete and correct in
all material respects as of the Closing Date (if accurate or, if not accurate, a
description of the basis of such inaccuracy);

(f) such evidence or documents as may reasonably be required by Purchaser or the
Title Company evidencing the status and capacity of Seller and the authority of
the person or persons executing the various documents on behalf of Seller in
connection with the sale of the Property;

(g) Termination of the Leases;

(h) the Facility Lease, duly executed by Facility Tenant, and the Facility Lease
Guaranty, duly executed by Guarantor;

(i) a mutually satisfactory closing/settlement statement;

(j) intentionally omitted;

(k) Any documents required by the state in which the applicable Real Property is
located, with respect to the conveyance of a property interest in the Real
Property; and

(l) Any other documents, instruments or agreements required by the Title Company
or reasonably necessary or customary to effectuate the transaction contemplated
by this Agreement.

As used herein, the term “to Seller’s knowledge” shall mean the actual knowledge
of Michael Cartwright, an individual, without the duty to inquire about or
investigate the same.

Section 5.03 Purchaser’s Obligations. On or before the Closing Date, Purchaser
shall execute and/or deliver to the Title Company in escrow for Closing, the
following:

(a) the Purchase Price amount set forth in Section 2.02 (subject to a credit
from Seller to reimburse Purchaser for Purchaser’s Closing Costs pursuant to
Section 6.02(b)) by wire transfer of immediately available funds;

(b) the Bill of Sale;

(c) the Facility Lease;

(d) such evidence or documents as may reasonably be required by Seller or the
Title Company evidencing the status and capacity of Purchaser and the authority
of the person or persons who are executing the various documents on behalf of
Purchaser in connection with the acquisition of the Property;

 

10



--------------------------------------------------------------------------------

(e) a mutually satisfactory closing/settlement statement;

(f) Any documents required by the state in which the applicable Real Property is
located, with respect to the conveyance of a property interest in the Real
Property; and

(g) Any other documents, instruments or agreements required by the Title Company
or reasonably necessary or customary to effectuate the transaction contemplated
by this Agreement.

Section 5.04 Transfer of Roof and Other Warranties. Seller shall use
commercially reasonable efforts to obtain or cause to be obtained at Closing the
consents of the issuers of any roof warranties and all other assignable
warranties affecting the Property, if any, to the assignment of such roof
warranties and all other warranties at Closing from Seller to Purchaser or at
Purchaser’s direction, to Facility Tenant.

Section 5.05 Possession. Possession of the Property must be delivered by Seller
at the Closing, subject only to the Permitted Exceptions, the Facility Lease and
the rights of patients and residents in occupancy.

ARTICLE VI

CLOSING COSTS

Section 6.01 No Prorations. The Parties acknowledge that (a) the Facility Lease
will be a net lease and that Facility Tenant will pay all taxes, assessments and
utility charges in connection with the Facility Tenant’s use and occupancy of
the Property which arise or are incurred on or after the Closing Date, and
(b) Seller shall pay all taxes, assessments and utility charges due at the time
of Closing and in connection with the use and occupancy of the Property prior to
the Closing Date. As a result, as between Seller and Purchaser there will be no
apportionment at Closing of such taxes, assessments and utility charges.

Section 6.02 Closing Costs.

(a) At the Closing, Seller shall be responsible for payment of the following:
(i) all documentary stamp, transfer, surtax, excise taxes, or other levies or
charges of any kind and nature, payable upon the transfer of the Property and/or
recordation of the Deed; (ii) the cost of the Title Company’s charges and
recording fees for recording satisfactions of mortgages; (iii) the cost of the
Owner Policy; (iv) the Title Company’s escrow charges; and (v) its own legal
fees and costs (all of the foregoing, collectively the “Seller’s Closing
Costs”).

(b) At the Closing, Purchaser shall receive from Seller a credit against the
Purchase Price in the amount equal to all costs and out-of-pocket expenses
incurred by Purchaser in initiating, processing and closing the transaction
contemplated by this Agreement and the Facility Lease, including without
limitation, costs of due diligence inspections, environmental phase one
assessments, property condition reports, attorneys’ fees and legal costs,
premium costs

 

11



--------------------------------------------------------------------------------

associated with any endorsements to the Owner’s Policy or an extended ALTA Owner
Policy or its equivalent which Purchaser elects to obtain and costs of the
Updated Survey (all of the foregoing, collectively the “Purchaser’s Closing
Costs”). Notwithstanding the foregoing, Seller shall not be responsible for any
costs and out-of-pocket expenses (except for attorneys’ fees and costs, which
shall not exceed $100,000) that Purchaser did not obtain Seller’s prior written
consent to the same, which shall not be unreasonably withheld. Seller shall
provide its approval to any proposed cost or out-of-pocket expenses within two
(2) Business Days of receipt of a written request from Purchaser. In the event
Seller does not provide such consent within two (2) Business Days, the same
shall be deemed approved by Seller. Further, upon receipt of Seller’s written
request, Purchaser shall promptly provide a detailed budget of such Purchaser’s
Closing Costs. In the event Closing does not occur for any reason other than a
Seller default, Seller shall not be obligated to reimburse Purchaser for any of
the costs and expenses pursuant to this Section 6.02(b).

(c) Brokerage Commissions. EACH PARTY HERETO REPRESENTS TO THE OTHER THAT
(I) THERE ARE NO REAL ESTATE COMMISSIONS, FINDERS’ FEES OR BROKERS’ FEES THAT
HAVE BEEN OR WILL BE INCURRED IN CONNECTION WITH THIS AGREEMENT OR THE SALE OF
THE PROPERTY, AND (II) SUCH PARTY HAS NOT AUTHORIZED ANY BROKER OR FINDER TO ACT
ON SUCH PARTY’S BEHALF IN CONNECTION WITH THE SALE AND PURCHASE HEREUNDER. EACH
PARTY HERETO AGREES TO INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY FROM AND
AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES, COSTS OR EXPENSES OF ANY KIND OR
CHARACTER ARISING OUT OF OR RESULTING FROM ANY AGREEMENT, ARRANGEMENT OR
UNDERSTANDING ALLEGED TO HAVE BEEN MADE BY SUCH PARTY WITH ANY BROKER OR FINDER
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY. THIS
OBLIGATION WILL SURVIVE THE CLOSING OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.

Section 6.03 Survival. The terms of this Article VI shall survive any
termination of this Agreement and the Closing and delivery of the Deed. Except
for the provisions of this Agreement which are explicitly stated to survive the
Closing, (a) none of the terms of this Agreement shall survive the Closing, and
(b) the delivery of the Deed, and other Closing documents and instruments by
Seller and the acceptance thereof by Purchaser shall effect a merger, and be
deemed the full performance and discharge of every obligation on the part of
Purchaser and Seller to be performed hereunder.

ARTICLE VII

DEFAULT AND REMEDIES

Section 7.01 Termination of Agreement prior to Closing. This Agreement may be
terminated and the transactions contemplated hereunder may be abandoned at any
time prior to the Closing, as follows:

(a) by mutual written consent of Seller and Purchaser;

 

12



--------------------------------------------------------------------------------

(b) Seller may terminate this Agreement by giving written notice to Purchaser at
any time prior to the Closing (i) in the event that (A) Purchaser has materially
breached any representation, warranty or covenant contained in this Agreement,
(B) Seller has notified Purchaser of the breach, and (C) the breach has
continued without cure for a period of thirty (30) days after the notice of the
breach, or (ii) if the Closing has not occurred on or before October 15, 2017
(the “Outside Closing Date”) (unless the failure results primarily from Seller
materially breaching any representation, warranty or covenant contained in this
Agreement); or

(c) In addition to Purchaser’s termination rights under Section 3.05 and
Section 4.01 during the Review Period, Purchaser may terminate this Agreement by
giving written notice to Seller and Escrow Agent at any time prior to the
Closing (i) in the event that (A) Seller has materially breached any
representation, warranty or covenant contained in this Agreement, (B) Purchaser
has notified Seller of the breach, and (C) the breach has continued without cure
for a period of thirty (30) days after the notice of the breach, or (ii) if the
Closing has not occurred on or before the Outside Closing Date (unless the
failure results primarily from Purchaser materially breaching any
representation, warranty or covenant contained in this Agreement).

Section 7.02 Notice of Termination; Effect of Termination.

(a) If Purchaser or Seller seeks to terminate this Agreement pursuant to
Section 7.01(b) or Section 7.01(c), such Party will provide written notice of
termination to such other Party specifying with particularity the reason for
such termination.

(b) If either Purchaser or Seller terminates this Agreement pursuant to
Section 7.01, this Agreement will forthwith become void and there will be no
liability or obligation on the part of any Party hereto (other than those
liabilities that expressly survive any termination of this Agreement); provided,
however, that no such termination (or any provision of this Agreement) will
relieve any Party from liability for damages arising out of fraud or a knowing
or intentional breach of any covenant hereunder.

Section 7.03 Purchaser’s Default. If this Agreement is terminated pursuant to
Section 7.01(b), Purchaser shall deliver to Seller, for its future use, all
Reports pursuant to Section 3.06. Seller’s sole and exclusive remedy shall be to
terminate this Agreement, and Seller shall be entitled to reimbursement from
Purchaser of Seller’s reasonable legal fees and costs incurred in connection
with this Agreement (up to a maximum amount of $25,000), and upon payment of
such reimbursement Purchaser shall be released from any further liability to
Seller hereunder, except for those provisions of this Agreement that expressly
survive termination.

Section 7.04 Seller’s Default. If this Agreement is terminated pursuant to
Section 7.01(c), Purchaser’s sole and exclusive remedy shall be, and Purchaser
shall be entitled, to terminate this Agreement by giving written notice of
termination to Seller and Purchaser shall be entitled to reimbursement from
Seller of Purchaser’s (i) reasonable legal fees and costs incurred in connection
with this Agreement, and (ii) reasonable third-party costs incurred by Purchaser
in performing its due diligence of the Property, up to a maximum reimbursement
amount for the costs under clause (i) and clause (ii) of $25,000, whereupon
Seller and Purchaser shall have no further rights, obligations, or liabilities
under this Agreement, except for those obligations and

 

13



--------------------------------------------------------------------------------

liabilities in this Agreement that expressly survive termination. Except as
expressly set forth in the preceding sentence, Seller shall in no event
whatsoever be liable to Purchaser for any other damages of any kind whatsoever,
and, except as expressly set forth in the preceding sentence, Purchaser hereby
unconditionally and irrevocably waives any claim for monetary damages against
Seller arising out of this Agreement including, without limitation, any claim
arising out of a default by Seller under this Agreement or arising out of a
material breach of any representation or warranty of Seller contained in this
Agreement, which waiver shall survive the termination of this Agreement.
Notwithstanding anything herein to the contrary, Seller’s failure to remove a
Monetary Lien shall not qualify as the willful or intentional refusal to convey
title to the Property as provided in this Agreement provided Seller uses
commercially reasonable efforts to obtain a payoff letter from any such lender.

Section 7.05 No Personal Liability. In no event shall any officer, director,
agent or employee of Purchaser or its partners be personally liable for any of
Purchaser’s obligations under this Agreement or the documents to be delivered at
the Closing. In no event shall any officer, director, agent or employee of
Seller or its partners be personally liable for any of Seller’s obligations
under this Agreement or the documents to be delivered at the Closing.

ARTICLE VIII

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 8.01 Seller’s Representations. Seller hereby represents and warrants to
Purchaser as of the Effective Date, except as set forth on Schedule 8.01 (the
“Disclosure Schedule”) attached hereto and made a part hereof for all purposes,
as follows:

(a) Concorde is a duly organized and validly existing limited liability company
in good standing under the laws of the State of Nevada and is authorized to
conduct business in the State of Nevada. Greenhouse is a duly organized and
validly existing limited liability company in good standing under the laws of
the State of Texas and is authorized to conduct business in the State of Texas.
This Agreement has been duly authorized, executed and delivered by Seller, and
is, and at the time of the Closing will be, a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms.

(b) This Agreement constitutes a valid and binding obligation of Seller
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application affecting the rights and remedies of creditors.

(c) To Seller’s knowledge, no consent, waiver, approval, or authorization of, or
filing, registration, or qualification with, or notice to, any government or any
agency, body or subdivision thereof or any other entity or person (including
without limitation, its directors, shareholders, partners or members) is
required to be made, obtained, or given by Seller in connection with the
execution, delivery, and performance of this Agreement, except such consent,
waiver, approval, authorization, filing, registration or qualification which has
been made, obtained or given. The joinder of no entity or person other than
Seller will be necessary to convey the Property fully and completely to
Purchaser upon Closing.

 

14



--------------------------------------------------------------------------------

(d) Seller owns good and insurable fee simple title to the Real Property free
and clear of all conditions, exceptions, or reservations, except the Permitted
Exceptions and mortgages and other monetary liens to be paid at Closing. Seller
has not granted any option or right of first refusal or first opportunity to any
person or entity to acquire the Property or any interest therein. Seller has not
entered into any agreement or understanding, either written or oral, pursuant to
which any person or entity has the right to own, acquire, use or occupy any
portion of the Property or any interest therein (other than the Treatment
Centers and patients and residents in occupancy).

(e) To Seller’s knowledge, Seller has not received written notice of any (and
there are no) current, proposed or threatened eminent domain or similar
proceeding, or private purchase in lieu of such proceeding, which would affect
the Property in any way whatsoever.

(f) To Seller’s knowledge, Seller has not received any written notice of a claim
that the Property does not comply with any federal, state, county, city or any
other laws, ordinances, rules and regulations, including, but not limited to,
those relating to environmental, zoning, land use and division, building, fire,
health and safety matters, of any government or any agency, body or subdivision
thereof bearing on the construction of the Improvements and on the operation,
ownership or use of the Property (collectively, “Applicable Laws”), which
noncompliance Seller has not cured.

(g) Seller has not received a written notice of any pending or threatened,
litigation which does or would affect the Property or such Seller’s ability to
fulfill all of its obligations under this Agreement.

(h) Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as defined in the Internal Revenue Code (the “Code”), and is not
subject to the provisions of Sections 897(a) or 1445 of the Code related to the
withholding of sales proceeds to foreign persons.

(i) Seller is not an employee benefit plan subject to the provisions of Title IV
of ERISA or subject to the minimum funding standards under Part 3, Subtitle B,
Title I of ERISA or Section 412 of the Code or Section 302 of ERISA, and none of
the assets of Seller constitutes or will constitute assets of any such employee
benefit plan subject to Part 4, Subtitle B, Title I of ERISA. Seller is not a
“governmental plan” within the meaning of Section 3(32) of ERISA, and the funds
used by Purchaser to acquire the Property are not subject to state statutes
regulating investments of and fiduciary obligations with respect to governmental
plans.

(j) To Seller’s knowledge, there are no adverse parties in possession of the
Property or of any part thereof and no parties in possession thereof except
Seller, Treatment Centers and patients and residents in occupancy thereof, and
no third party has been granted any license, lease, or other right relating to
the use or possession of the Property except Seller, the Treatment Centers and
its patients and residents in occupancy.

 

15



--------------------------------------------------------------------------------

(k) Except as set forth in (1) that certain Phase I Environmental Site
Assessment for the Desert Hope Land dated December 2013 and prepared by
Broadbent, (2) that certain Phase I Environmental Site Assessment for the
Resolutions LV Land dated January 20, 2016, and prepared by Pennoni, (3) that
certain Phase I Environmental Site Assessment Report for the Greenhouse Land
dated December 9, 2013, and prepared by Partner Engineering and Science, Inc.,
and (4) that certain Phase I Environmental Site Assessment for the Resolutions
Arlington Facility dated March 17, 2016, and prepared by Pennoni (collectively,
the “Existing Phase I Reports”) and to Seller’s knowledge: (A) the Facilities
are not in violation of any federal, state, local or administrative agency
ordinance, law, rule, regulation, order or requirement relating to environmental
conditions or Hazardous Material (“Environmental Laws”); (B) Seller has not
used, manufactured, generated, treated, stored, disposed of, or released any
Hazardous Material on, under or about the Property or transported any Hazardous
Material over the Property in material violation of applicable Environmental
Laws; (C) Seller has not installed, used or removed any storage tank on, from or
in connection with any Facility except in material compliance with applicable
Environmental Laws, and there are no storage tanks or wells (whether existing or
abandoned) located on, under or about the Facilities, and (D) no part of the
Facilities consists of any building materials that contain Hazardous Material.
For the purposes hereof, “Hazardous Material” shall mean any substance,
chemical, waste or other material which is listed, defined or otherwise
identified as “hazardous” or “‘toxic”‘ under any federal, state, local or
administrative agency ordinance or law, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq.; the
Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. §§ 1471 et seq.; Toxic Substances Control Act, 15 U.S.C. §§ 2601
et seq.; Refuse Act, 33 U.S.C. §§ 407 et seq.; Emergency Planning and Community
Right-To-Know Act, 42 U.S.C. §§ 11001 et seq.; Occupational Safety and Health
Act, 29 U.S.C. §§ 65 et seq., as well as any formaldehyde, urea, polychlorinated
biphenyls, petroleum, petroleum product or by-product, crude oil, natural gas,
natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel or
mixture thereof, radon, asbestos, and “source,” “special nuclear” and
“by-product” material as defined in the Atomic Energy Act of 1985, 42 U.S.C. §§
3011 et seq.

(l) There are no attachments, executions, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or proceedings pursuant to any other debtor relief
laws contemplated or filed by Seller or pending against Seller or the Property.

(m) Seller is not subject to sanctions of the United States government or in
violation of any federal, state, municipal or local laws, statutes, codes,
ordinances, orders, decrees, rules or regulations relating to terrorism or money
laundering, including, without limitation, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) and
the Uniting and Strengthening of America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot
Act”). Seller is not a “Prohibited Person”, which term is defined as follows:
(i) a person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order; (ii) a person or entity owned or
controlled by, or acting for or on behalf of, any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order; (iii) a person or entity with whom Seller is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or anti-money
laundering law, including the Executive Order and the Patriot Act; (iv) a person
or entity who commits, threatens or conspires to commit or

 

16



--------------------------------------------------------------------------------

supports “terrorism” as defined in the Executive Order; or (v) a person or
entity that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

(n) Each of Seller’s representations, warranties, covenants and certification
set forth herein shall survive the Closing for a period of six (6) months.

Section 8.02 Purchaser’s Representations. Purchaser hereby represents and
warrants to Seller, as of the Effective Date hereof, as follows:

(a) Organization. Purchaser is a duly organized and validly existing limited
liability company in good standing under the laws of the State of Delaware. This
Agreement has been duly authorized, executed and delivered by Purchaser, and is,
and at the time of the Closing will be, a legal, valid and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms.

(b) Binding Obligation. This Agreement constitutes a valid and binding
obligation of Purchaser enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

(c) Authority. Purchaser has the capacity and complete authority to enter into
and perform this Agreement, and no consent, approval or other action by any
person or entity will be needed thereafter to authorize Purchaser’s execution
and performance of this Agreement.

(d) Approval. Subject to completing its inspection and due diligence review of
the Property, Purchaser has received the final authority or approval for the
purchase of the Property in accordance with the provisions hereof.

(e) Purchaser is familiar with the source of funds for the Purchase Price and
represents that, to its knowledge after due inquiry and investigation, all such
funds derived from legitimate business activities within the United States of
America and/or from loans from a banking or financial institution chartered or
organized within the United States of America. Purchaser shall provide to Seller
any and all documents, certifications or other evidence, as may be requested
from time to time by Seller in its reasonable discretion, confirming the source
of funds for the Purchase Price (and that such funds derived from legitimate
business activities).

(f) Purchaser is not subject to sanctions of the United States government or in
violation of any federal, state, municipal or local laws, statutes, codes,
ordinances, orders, decrees, rules or regulations relating to terrorism or money
laundering, including, without limitation, the Executive Order and the Patriot
Act. Purchaser is not a Prohibited Person.

(g) Purchaser does not and will not (i) conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Prohibited Person, (ii) deal in, or otherwise engage in, any transaction
relating to any property or interest in property blocked pursuant to the
Executive Order, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Executive Order or the Patriot
Act.

 

17



--------------------------------------------------------------------------------

(h) Purchaser shall deliver to Seller any certification or other evidence
reasonably requested from time to time on or prior to the Closing Date by
Seller, in its reasonable discretion, confirming Purchaser’s compliance with the
provisions of this Section 8.02.

(i) Purchaser is not (a) an “employee benefit plan” as defined in Section 3.3 of
the Employee Retirement Income Security Act of 1974 (“ERISA”), which is subject
to Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the Code,
which is subject to Section 4975 of the Code; and (b) the assets of Purchaser do
not constitute “plan assets” of one or more such plans for purposes of Title I
of ERISA or Section 4975 of the Code; and (c) Purchaser is not a “governmental
plan” within the meaning of Section 3(32) of ERISA, and assets of Purchaser do
not constitute plan assets of one or more such plans; and (d) transactions by or
with Purchaser are not in violation of state statutes applicable to Purchaser
regulating investments of and fiduciary obligations with respect to governmental
plans.

(j) The representations and warranties of Purchaser in Section 8.02 shall
survive the Closing for the same period of time as Seller’s representations, and
warranties survive under Section 8.01.

Section 8.03 Discovery. If Seller or Purchaser discovers, prior to or at the
Closing, that any representation or warranty of the other Party is false,
misleading or inaccurate in any material and adverse respect, (a) if Purchaser
is the discovering Party, Purchaser shall be entitled to pursue its remedies
under Section 7.04 of this Agreement; and (b) if Seller is the discovering
Party, Seller shall be entitled to pursue its remedies under Section 7.03 of
this Agreement.

If the discovering Party elects to proceed to Closing, such Party cannot later
bring a claim against the other as to such discovered matter.

Section 8.04 Exclusivity. Unless and until this Agreement is terminated in
accordance with its terms prior to Closing, neither Seller, nor any of its
employees, subsidiaries or agents shall engage, either directly or indirectly,
in discussions with any third parties regarding the sale of, leaseback of, or
additional financing services for, the Property.

ARTICLE IX

CONDITIONS PRECEDENT

Section 9.01 Purchaser’s Conditions Precedent. Purchaser shall not be obligated
to perform under this Agreement unless all of the following conditions precedent
are satisfied (or waived in writing by Purchaser) and are otherwise true and
correct as of the Closing Date:

(a) All of Seller’s representations and warranties shall be true and correct in
all material respects.

(b) Seller shall have performed all of its covenants, agreements, and
obligations under this Agreement in all material respects and shall otherwise
not be in default.

 

18



--------------------------------------------------------------------------------

(c) There shall not have been any material adverse change with respect to the
Property or the matters reflected in the Title Commitment or the Updated Survey
as approved by Purchaser during the Review Period, except to reflect those items
otherwise authorized by this Agreement or approved or otherwise created in
writing by Purchaser.

(d) Purchaser, as landlord, and Facility Tenant, as tenant, shall have executed
and delivered to the other the Facility Lease in substantially the form attached
hereto as Exhibit F hereto (which shall be in a form mutually acceptable to the
Parties); and Guarantor shall have executed and delivered to Purchaser the
Facility Lease Guaranty (in the form attached as an exhibit to the executed
Facility Lease).

(e) There shall not be outstanding any past due (i) taxes and other assessments
applicable to the Property, or (ii) gas, electricity or other utility charges
applicable to the Property.

(f) All necessary licenses and other governmental consents, approvals and
certifications required in connection with the operation of the Facilities by
Facility Tenant as drug and alcohol outpatient treatment centers and sober
lodging facilities shall be in full force and effect without any waivers or
conditions, and any and all necessary governmental inspections and approvals
required in connection with the transactions contemplated hereby shall have been
favorably completed.

(g) All necessary governmental consents, approvals and notifications shall have
been obtained or completed in accordance with applicable law for the transfer of
the ownership of the Property to Purchaser. The Parties will provide any and all
information necessary with regard to the foregoing.

(h) The Commencement Date (as such term is defined in the Facility Lease) shall
have occurred or shall occur simultaneously with the Closing.

(i) This Agreement and the transaction contemplated herein shall have been
approved by the Investment Committee and the Board of Directors of MedEquities
Realty Trust, Inc., the parent company of Purchaser.

Seller shall use reasonable efforts to satisfy each of the conditions precedent
set forth in this Section 9.01. If any of the foregoing conditions precedent in
this Section 9.01 shall not be satisfied as of the Closing Date, Purchaser may
either (a) waive in writing any unsatisfied conditions and proceed to close the
transaction, (b) elect to extend the Outside Closing Date for up to an
additional thirty (30) days by written notice to Seller and Escrow Agent, or
(c) terminate this Agreement by giving written notice to Seller and Escrow
Agent. If Purchaser elects to close, Purchaser will be deemed to have waived any
conditions actually known by Purchaser to be unsatisfied at the Closing.

 

19



--------------------------------------------------------------------------------

Section 9.02 Seller’s Conditions Precedent. Seller shall not be obligated to
perform under this Agreement unless all of the following conditions precedent
are satisfied (or waived in writing by Seller) and are otherwise true and
correct as of the Closing Date:

(a) All of Purchaser’s representations and warranties shall be true and correct
in all material respects.

(b) Purchaser shall have performed all of its covenants, agreements, and
obligations under this Agreement in all material respects and shall otherwise
not be in default.

(c) Seller, as landlord, and Facility Tenant, as tenant, shall have executed and
delivered to the other the Facility Lease in substantially the form attached
hereto as Exhibit F hereto (which shall be in a form mutually acceptable to the
Parties).

Purchaser shall use reasonable efforts to satisfy each of the conditions
precedent set forth in this Section 9.02. If any of the foregoing conditions
precedent in this Section 9.02 shall not be satisfied as of the Closing Date,
Seller may either (a) waive in writing any unsatisfied conditions and proceed to
close the transaction, (b) elect to extend the Outside Closing Date for up to an
additional thirty (30) days by written notice to Purchaser and Escrow Agent, or
(c) terminate this Agreement by giving written notice to Purchaser and Escrow
Agent. If Seller elects to close, Seller will be deemed to have waived any
conditions actually known by Seller to be unsatisfied at the Closing.

ARTICLE X

NOTICES

Section 10.01 Notices. Any notice, demand or other communication which may or is
required to be given under this Agreement must be in writing and must be:
(a) personally delivered; (b) transmitted by United States postage prepaid mail,
registered or certified mail, return receipt requested; (c) transmitted by
reputable overnight courier service, such as Federal Express; or (d) transmitted
by electronic mail to Purchaser and Seller as listed below. Notice to one
Purchaser shall constitute notice to all Purchaser and notice to one Seller
shall constitute notice to all Seller.

Except as otherwise specified herein, all notices and other communications shall
be deemed to have been duly given on (i) the date of receipt if delivered
personally, (ii) two (2) business days after the date of posting if transmitted
by registered or certified mail, return receipt requested, (iii) the first
(1st) business day after the date of notice, if transmitted by reputable
overnight courier service, or (iv) the date of transmission by electronic mail,
if received on a Business Day by 5 p.m. local time; otherwise, it shall be
deemed delivered the next Business Day. A notice or other communication not
given as herein provided shall only be deemed given if and when such notice or
communication and any specified copies are actually received in writing by the
Party and all other persons to whom they are required or permitted to be given.

Purchaser and Seller may change their respective addresses for purposes hereof
by notice given to the other Party in accordance with the provisions of this
Section, but such notice shall not be deemed to have been duly given, unless and
until it is actually received by the other Party. Notices hereunder shall be
directed as follows:

 

20



--------------------------------------------------------------------------------

If to Purchaser:

  

c/o MedEquities Realty Trust, Inc.

3100 West End Ave, Suite 1000

Nashville, TN 37203

Attention: William C. Harlan, President

Telephone: (615) 627-4714

Facsimile: (615) 658-8141

Email: wharlan@medequities.com

With a copy to:

  

Waller Lansden Dortch & Davis, LLP

511 Union St., Ste. 2700

Nashville, TN 37219

Attention: Jeffrey A. Calk, Esq.

Telephone: (615) 850-8129

Facsimile: (615) 244-6804

Email: jeff.calk@wallerlaw.com

If to Seller:

  

c/o American Addiction Centers

200 Powell Place

Brentwood, TN 37027

Attn: Michael Cartwright

Email: michael@contactaac.com

With a copy to:

  

c/o American Addiction Centers

200 Powell Place

Brentwood, TN 37027

Attn: Kathryn Sevier Phillips, Esq., General Counsel

Email: ksphillips@contactaac.com

With a copy to:

  

Reisman Sorokac

8965 S. Eastern Avenue, Suite 382

Las Vegas, Nevada 89123

Attn: Elizabeth M. Sorokac, Esq., and

Jacqueline N. Walton, Esq

Telephone: (702) 727-6258

Email: esorokac@rsnvlaw.com and jwalton@rsnvlaw.com

If to Escrow Agent:

  

First American Title Insurance Company

2500 Paseo Verde Parkway #120

Henderson, NV 89074

Attn: Nikki Prine

Telephone: (702) 855-0860

Email: nprine@firstam.com

Purchaser’s counsel may deliver any notice required or otherwise permitted to be
given by Purchaser hereunder with the same effect as if given directly by
Purchaser.

 

21



--------------------------------------------------------------------------------

ARTICLE XI

FIRE OR OTHER CASUALTY; CONDEMNATION

Section 11.01 Casualty Damage. In the event of a material loss or damage to the
Property prior to the Closing Date, Purchaser shall have the option of
terminating this Agreement by written notice to Seller, in which event Purchaser
shall thereupon be released from any and all liability hereunder (other than
those liabilities that expressly survive any termination of this Agreement). If
Purchaser elects not to terminate this Agreement, Purchaser and Seller shall
proceed with the Closing, provided Seller shall assign (at or after Closing) to
Purchaser all of Seller’s right, title and interest to any claims and proceeds
Seller may have with respect to any casualty insurance policies relating to the
Facilities, and subject to the proviso at the end of this sentence, Purchaser
shall receive a credit against the Purchase Price in an amount equal to the
aggregate amount of any deductible(s) under the insurance policies assigned to
Purchaser, together with the uninsured portion of any such damage. A “material”
loss or damage means any casualty at the Property where the cost to remedy same
exceeds $250,000.00.

Section 11.02 Seller and Purchaser Risk. Except as set forth in Section 11.01,
Seller shall bear the risk of loss until Closing. Upon the Closing, full risk of
loss with respect to the Property shall pass to Purchaser, except to the extent
such loss is the responsibility of the Facility Tenant pursuant to the Facility
Lease.

Section 11.03 Condemnation. If before the Closing any condemnation or eminent
domain proceedings are initiated against all or any portion of the Real Property
or Improvements and, in the reasonable opinion of Purchaser, such condemnation
or eminent domain proceedings would materially interfere with the current use of
the Facilities, then Purchaser may terminate this Agreement upon written notice
to Seller and thereupon Seller and Purchaser shall be released from any and all
further liability hereunder (other than those liabilities that expressly survive
termination of this Agreement). If Purchaser does not elect to terminate this
Agreement within ten (10) business days after receipt of written notice of the
commencement of any such proceedings, or if, in the reasonable opinion of
Purchaser, such condemnation or eminent domain proceedings would not materially
interfere with Seller’s current use of the Property, Seller shall assign to
Purchaser at the Closing all rights and interest of Seller in and to any
condemnation awards payable or to become payable on account of such condemnation
or eminent domain proceedings.

Section 11.04 Survival of Provisions. The provisions of this Article XI shall
survive the Closing.

ARTICLE XII

ESCROW

Section 12.01 Instructions. This Agreement, together with such further written
instructions provided to Escrow Agent, will constitute the “Escrow
Instructions.” If any requirements relating to the duties or obligations of
Escrow Agent hereunder are not acceptable to Escrow Agent, or if Escrow Agent
requires additional instructions, the Parties will agree to additional
instructions that will not substantially alter the terms of this Agreement
unless otherwise expressly agreed by the Parties.

 

22



--------------------------------------------------------------------------------

Section 12.02 Deposits Into Escrow. Both Parties will make its deposits into
escrow (“Escrow”) in accordance with this Agreement. Escrow Agent is hereby
authorized to close the Escrow only if and when: (i) Escrow Agent has received
all items to be delivered by Seller and Purchaser as required herein; and
(ii) Escrow Agent is irrevocably obligated to issue the Owner Policy.

Section 12.03 Close of Escrow. Provided that Escrow Agent has not received
timely written notice from Purchaser or Seller of the termination of this
Agreement or the failure of any condition precedent to the Closing pursuant to
Article IX herein, and if and when Purchaser and Seller have deposited into
Escrow all documents and funds required by this Agreement and Escrow Agent is
irrevocably obligated to issue the Owner Policy, Escrow Agent will:

(a) Record the Deeds for the Property in the proper jurisdiction;

(b) Deliver to Purchaser: (1) the Owner Policy; (2) the recorded Deeds;
(3) fully executed original counterpart copies of the documents delivered by the
Parties as required herein; and (4) copies of any other Closing documents; and

(c) Deliver to Seller: (1) the Purchase Price, after satisfying Closing costs to
be paid by Seller pursuant to this Agreement; (2) fully executed original
counterpart copies of the documents delivered by the Parties as required herein;
and (3) copies of any other Closing documents.

ARTICLE XIII

MISCELLANEOUS

Section 13.01 Entire Agreement. This Agreement constitutes the entire agreement
among the Parties hereto and supersedes any prior understanding, letter of
intent or written or oral agreements among the Parties concerning the Property.

Section 13.02 No Rule of Construction. This Agreement has been drafted by both
Seller and Purchaser and no rule of construction shall be invoked against either
Party with respect to the authorship hereof or of any of the documents to be
delivered by the respective Parties at the Closing.

Section 13.03 Multiple Counterpart; Governing Law. This Agreement may be
executed in multiple counterparts each of which shall be deemed an original but
together shall constitute one and the same instrument, and shall be construed
and interpreted under the laws of the State of Delaware (without regard to
conflicts of laws). This Agreement may be executed by pdf or facsimile
signatures of one or more of the Parties hereto, which signatures shall be
binding on such Parties as if original signatures were obtained.

Section 13.04 Attorneys’ Fees. Except as otherwise expressly provided herein, if
any attorney is engaged to enforce or defend any provision of this Agreement or
as a consequence of any default under or breach of this Agreement, with or
without the filing of any legal action or proceeding, and including, without
limitation, any fees and expenses incurred in any bankruptcy proceeding or in
connection with any appeal of a lower court decision, the prevailing Party, as
agreed to by the Parties or as determined by the court, shall be entitled to its
reasonable attorneys’ fees and expenses and all costs incurred in connection
therewith. The provisions of this Section 13.04 shall survive the Closing or the
termination of this Agreement.

 

23



--------------------------------------------------------------------------------

Section 13.05 Interpretation. This Agreement shall, unless otherwise specified
herein, be subject to the following rules of interpretation: (a) the singular
includes the plural and the plural the singular; (b) words importing any gender
include the other genders; (c) references to persons or entities include its
permitted successors and assigns; (d) words and terms which include a number of
constituent parts, things or elements, including the terms Improvements,
Permitted Exceptions, Personal Property, Intangible Property and Property, shall
be construed as referring separately to each constituent part, thing or element
thereof, as well as to all of such constituent parts, things or elements as a
whole; (e) references to statutes are to be construed as including all rules and
regulations adopted pursuant to the statute referred to and all statutory
provisions consolidating, amending or replacing the statute referred to;
(f) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments thereto or changes therein entered into in
accordance with its respective terms; (g) the words “approve” or “consent” or
“agree” or derivations of said words or words of similar import mean, unless
otherwise expressly provided herein or therein, the prior approval, consent, or
agreement in writing of the person holding the right to approve, consent or
agree with respect to the matter in question, and the words “require” or
“judgment” or “satisfy” or derivations of said words or words of similar import
mean the requirement, judgment or satisfaction of the person who may make a
requirement or exercise judgment or who must be satisfied, which approval,
consent, agreement, requirement, judgment or satisfaction shall, unless
otherwise expressly provided herein or therein, be in the sole and absolute
discretion of the person holding the right to approve, consent or agree or who
may make a requirement or judgment or who must be satisfied; (h) the words
“include” or “including” or words of similar import shall be deemed to be
followed by the words “without limitation”; (i) the words “hereto” or “hereby”
or “herein” or “hereof” or “hereunder,” or words of similar import, refer to
this Agreement in its entirety; (j) references to sections, articles, paragraphs
or clauses are to the sections, articles, paragraphs or clauses of this
Agreement; and (k) numberings and headings of sections, articles, paragraphs and
clauses are inserted as a matter of convenience only and shall not affect the
construction of this Agreement.

Section 13.06 Exhibits. The exhibits attached hereto shall be deemed to be an
integral part of this Agreement.

Section 13.07 Modifications. This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the Parties against whom enforcement of any waiver, change, modification or
discharge is sought. Any such modification need not be joined in by the Title
Company.

Section 13.08 Reporting Person. Purchaser and Seller hereby designate the Title
Company as the “reporting person” pursuant to the provisions of Section 6045(e)
of the Code of 1986, as amended.

 

24



--------------------------------------------------------------------------------

Section 13.09 Time of Essence. Time is of the essence to both Seller and
Purchaser in the performance of this Agreement, and they have agreed that strict
compliance by all of them is required as to any date and/or time set out herein.
If the final day of any period of time set out in any provision of this
Agreement falls upon a Saturday, Sunday or a legal holiday under the laws of the
State in which the Property is located, then and in such event, the time of such
period shall be extended to the next day which is not a Saturday, Sunday or
legal holiday. As used in this Agreement, the term “Business Day” shall mean a
day other than a Saturday or Sunday that is not an official Federal or state
holiday in the State in which the Property is located.

Section 13.10 Restructuring. If Purchaser determines, in its sole discretion,
that the structure of the transactions contemplated hereunder may jeopardize
Purchaser’s ability to qualify as a Real Estate Investment Trust under the Code,
then Purchaser and Seller agree to use commercially reasonable efforts to modify
the structure of the transactions contemplated hereunder in such a way as to not
to jeopardize such qualification, provided, however, such modified structure
shall not result in detrimental economics to any Party.

Section 13.11 Assignment by Purchaser. This Agreement is binding upon and will
inure to the benefit of the Parties and its respective heirs, legal
representatives, and permitted successors and assigns. Purchaser shall not
assign this Agreement or its rights hereunder to any individual or entity
without the prior written consent of Seller, which consent Seller may grant or
withhold in its sole discretion, and any such assignment shall be null and void
ab initio, except that Purchaser may (a) collaterally assign its rights under
this Agreement to a lender, and (b) assign its rights under this Agreement to
one or more entities directly or indirectly affiliated, controlled by,
controlling, or under common control with Purchaser. In the event of any
permitted assignment by Purchaser, other than a collateral assignment to a
lender, any assignee shall assume any and all obligations and liabilities of
Purchaser under this Agreement but, notwithstanding such assumption, Purchaser
shall continue to be liable hereunder.

Section 13.12 No Recordation. Seller and Purchaser agree that neither this
Agreement nor any memorandum or notice hereof shall be recorded, and Purchaser
agree (a) not to file any notice of pendency or other instrument (other than a
judgment) against the Property or any portion thereof in connection herewith and
(b) to indemnify, defend and hold harmless Seller against all liabilities,
including, without limitation, reasonable attorneys’ fees and expenses, incurred
by Seller by reason of the filing by Purchaser of such notice of pendency or
other instrument; provided however, notwithstanding the foregoing to the
contrary, in the event Seller willfully or intentionally refuses to convey title
and Purchaser commences and action for specific performance, then Purchaser will
have the right to file a notice of lis pendens in the real property records in
the county where the Property is located announcing that a lawsuit involving the
Property is pending in a specific court.

Section 13.13 Additional Agreements; Further Assurances. Subject to the terms
and conditions herein provided, each of the Parties hereto shall execute and
deliver such documents as the other Party shall reasonably request in order to
consummate and make effective the transactions contemplated by this Agreement;
provided, however, that the execution and delivery of such documents by such
Party shall not result in any additional liability or cost to such Party.

Section 13.14 Enforceability. If any term or provision of this Agreement or the
application thereof to any person, property or circumstance shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such term or provision to persons, property or circumstances other than those
as to which it is invalid or unenforceable, shall not be

 

25



--------------------------------------------------------------------------------

affected thereby and each term and provision of this Agreement shall be valid
and be enforceable to the fullest extent permitted by law, and the court which
determined that a provision is invalid or unenforceable shall be asked to
interpret this Agreement in a manner so that the Parties receive the benefit of
its bargain.

Section 13.15 Third Party Beneficiaries. The Parties hereby acknowledge and
agree that there are no third party beneficiaries to this Agreement, and,
accordingly, no third party shall have the right to enforce this Agreement for
the benefit of such third party or against the interests of the Parties. The
provisions of this Section 13.15 shall survive the termination of this Agreement
or the Closing.

Section 13.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE
PROPERTY OR THE RELATIONSHIP OF PURCHASER AND SELLER HEREUNDER.

[signatures on the following pages]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Purchaser and Seller as
of the Effective Date.

PURCHASER:

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP,

a Delaware limited partnership

By: MedEquities OP GP, LLC, a Delaware limited liability company

Its: General Partner

 

By  

: /s/ Jeffrey C. Walraven

Print Name: Jeffrey C. Walraven Title: Chief Financial Officer Date: August 7,
2017

SELLER:

CONCORDE REAL ESTATE LLC, a Nevada limited liability company

 

By:  

/s/ Kirk Manz

  Kirk Manz, Chief Financial Officer

BHR GREENHOUSE REAL ESTATE, LLC, a Texas limited liability company

By:  

/s/ Kirk Manz

  Kirk Manz, Chief Financial Officer

Acknowledged and agreed to by the Escrow Agent:

/s/ Nikki Prine

Nikki Prine Date: August 7, 2017

 

27



--------------------------------------------------------------------------------

EXHIBIT A-1

LEGAL DESCRIPTION OF DESERT HOPE LAND

PARCEL I:

LOT THIRTY-SEVEN (37) IN BLOCK TEN (10) OF PARADISE PALMS SUBDIVISION UNIT NO.
7, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 6 OF PLATS, PAGE 86, IN THE OFFICE OF
THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

PARCEL II:

LOT THIRTY-EIGHT (38) AND THE NORTH HALF (N  1⁄2) OF LOT THIRTY-NINE (39) IN
BLOCK TEN (10) OF PARADISE PALMS SUBDIVISION UNIT NO. 7 AS SHOWN BY MAP THEREOF
ON FILE IN BOOK 6 O PLATS, PAGE 86, IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA.



--------------------------------------------------------------------------------

EXHIBIT A-2

LEGAL DESCRIPTION OF RESOLUTIONS LV LAND

The land referred to in this Commitment is situated in the City of Las Vegas,
County of Clark, State of Nevada, and is described as follows:

A PORTION OF THE SOUTH HALF (S 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION
27, TOWNSHIP 20 SOUTH, RANGE 61 EAST, M.D.M., CITY OF LAS VEGAS, CLARK COUNTY,
NEVADA, BEING DESCRIBED AS FOLLOWS:

LOT 1 AS SHOWN BY MAP THEREOF IN FILE 121 OF PARCEL MAPS, PAGE 87 IN THE OFFICE
OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.



--------------------------------------------------------------------------------

EXHIBIT A-3

LEGAL DESCRIPTION OF GREENHOUSE LAND

Site 8, Block 1, a Revised Final Plat of portion of Block 1 out of Section 2,
Second Revision Brookhollow/Arlington, Tarrant County, Texas, according to the
plat recorded in Volume 388-122, page 11, Plat Records, Tarrant County, Texas.

 



--------------------------------------------------------------------------------

EXHIBIT A-4

LEGAL DESCRIPTION OF RESOLUTIONS ARLINGTON LAND

TRACT 1: (Fee Simple)

BEING a 2.54 acre tract of land situated in the WILLIAM O’NEAL, ABSTRACT NO.
1190, Tarrant County, Texas, same being a portion of Lot 17, William O’Neal
Addition, an Addition to the City of Arlington, Tarrant County, Texas, according
to the plat thereof recorded in Volume 388-190, Page 90, of the Plat Records of
Tarrant County, Texas, same being a portion of that certain tract of land
conveyed to Jim Sehgal & Rita Sehgal, Trustees of the Sehgal Revocable Living
Trust, by Deed recorded in Instrument No. D205028887, of the Deed Records of
Tarrant County, Texas, and being more particularly described as follows:

BEGINNING at a 1 inch iron rod found for corner, said point being the Northwest
corner of said Lot 17, same being the Northwest corner of said 2.54 acre tract,
same being the Southwest corner of Lot 1-B-R, Block 2, of Walnut Addition, an
addition to the City of Arlington, Tarrant County, Texas, according to the plat
thereof recorded in Volume 388-98, Page 65, of said Plat Records, same being in
the East right-of-way line of West N’ Wild Way (a variable width right-of-way);

THENCE South 89 degrees 25 minutes 42 seconds East, along the common North line
of said Lot 17, the North line of said 2.54 acre tract, and the South line of
said a Lot 1-B-R, a distance of 246.50 feet to a point for corner, said point
being the Northeast corner of said Lot 17, same being the Northeast corner of
said 2.54 acre tract, same being the Northwest corner of Lot 20, of William
O’Neal Addition, an addition to the City of Arlington, Tarrant County, Texas,
according to the plat thereof recorded in Cabinet A, Slide 381, of said Plat
Records;

THENCE South 00 degrees 01 minute 12 seconds West, along the common East line of
said Lot 17, the East line of said 2.54 acre tract, and the West line of said
Lot 20, a distance of 490.16 feet to a point for corner, said point being the
Northeast corner of a 2,253 square foot tract of land described in Water
Sanitary Sewer Easement Exhibit by Graham Associates, Inc. Project No. 874-2423,
dated October 2006, approved by Charles F. Stark, State of Texas R.P.L.S.
No. 5084, same being the Southeast corner of said 2.54 acre tract;

THENCE North 89 degrees 25 minutes 02 seconds West, along the common South line
of said 2.54 acre tract, and the North line of said easement, same being through
the interior of said Lot 17, a distance of 131.50 feet to a point for corner,
said point being the most southerly Southwest corner of said 2.54 acre tract,
same being the northwest corner of said easement, same being in a non-tangent
curve to the right having a radius of 365.00 feet, and a delta angle of 05
degrees 37 minutes 30 seconds, same being in the East right-of-way line of said
West N’ Wild Way;

THENCE in a northwesterly direction, along said East right-of-way line, the West
line of said 2.54 acre tract, the West line of said Lot 17, and along said curve
to the right, an arc distance of 35.83 feet, and a chord bearing and distance of
North 51 degrees 08 minutes 33 seconds West, 35.82 feet to a cut “X” in concrete
set for corner, said point being on angle point in the West line of said Lot 17,
and said 2.54 acre tract;



--------------------------------------------------------------------------------

THENCE North 26 degrees 07 minutes 17 seconds West, along the common West line
of said Lot 17 and said 2.54 acre tract, and said East right-of-way line, a
distance of 194.56 feet to a 3/8 inch iron rod found for corner, said point
being on angle point in the West line of said Lot 17, and said 2.54 acre tract;

THENCE North 00 degrees 20 minutes 42 seconds West, along the common West line
of said Lot 17, and said East right-of-way line, a distance of 294.94 feet to
the POINT OF BEGINNING and containing 110.719 square feet or 2.54 acres of
computed land.

[LEGAL DESCRIPTION CONTINUES ON NEXT PAGE]



--------------------------------------------------------------------------------

TRACT 2: (Fee Simple)

Real property in the City of Arlington, County of Tarrant, State of Texas,
described as follows:

BEING LOT 17 OF WILLIAM O’NEAL ADDITION, AN ADDITION TO THE CITY OF ARLINGTON,
TARRANT COUNTY, TEXAS, ACCORDING TO THE MAP THEREOF RECORDED IN VOLUME 388-190,
PAGE 90, OF THE PLAT RECORDS OF TARRANT COUNTY, TAXES.

SAVE AND EXCEPT:

SMALL TRIANGULAR TRACT AT SOUTHWESTERLY CORNER OF LOT 17 THAT IS SHOWN ON PLAT
388190/90 AS RIGHT-OF-WAY DEDICATION TO THE CITY OF ARLINGTON.

SAVE AND EXCEPT:

BEING A 2.54 ACRE TRACT OF LAND SITUATED IN THE WILLIAM O’NEAL, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF LOT 17, WILLIAM O’NEAI
ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING
TO THE PLAT THEREOF RECORDED IN VOLUME 388-190, PAGE 90, OF THE PLAT RECORDS OF
TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF THAT CERTAIN TRACT OF LAND
CONVEYED TO JIM SEHGAL & RITA SEHGAL, TRUSTEES OF THE SEHGAL REVOCABLE LIVING
TRUST, BY DEED RECORDED IN INSTRUMENT NO. D205028887, OF THE DEED RECORDS OF
TARRANT COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A 1 INCH IRON ROD FOUND FOR COMER, SAID POINT BEING THE NORTHWEST
COMER OF SAID LOT 17, SAME BEING THE NORTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE SOUTHWEST CORNER OF LOT 1-B-R, BLOCK 2, OF WALNUT ADDITION, AN
ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 388- 98, PAGE 65, OF SAID PLAT RECORDS, SAME BEING IN
THE EAST RIGHT-OF-WAY LINE OF WEST N’ WILD WAY (A VARIABLE WIDTH RIGHT-OF-WAY);

THENCE SOUTH 89 DEGREES 25 MINUTES 42 SECONDS EAST, ALONG THE COMMON NORTH LINE
OF SAID LOT 17, THE NORTH LINE OF SAID 2.54 ACRE TRACT, AND THE SOUTH LINE OF
SAID A LOT 1-B R, A DISTANCE OF 246.50 FEET TO A POINT FOR CORNER, SAID POINT
BEING THE NORTHEAST CORNER OF SAID LOT 17, SAME BEING THE NORTHEAST CORNER OF
SAID 2.54 ACRE TRACT, SAME BEING THE NORTHWEST CORNER OF LOT 20, OF WILLIAM
O’NEAI ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS,
ACCORDING TO THE PLAT THEREOF RECORDED IN CABINET A, SLIDE 381, OF SAID PLAT
RECORDS;

THENCE SOUTH 00 DEGREES 01 MINUTE 12 SECONDS WEST, ALONG THE COMMON EAST LINE OF
SAID LOT 17, THE EAST LINE OF SAID 2.54 ACRE TRACT, AND THE WEST LINE OF SAID
LOT 20, A DISTANCE OF 490.16 FEET TO A POINT FOR CORNER, SAID POINT BEING THE
NORTHEAST COMER OF A 2,253 SQUARE FOOT TRACT OF LAND DESCRIBED IN WATER SANITARY
SEWER EASEMENT EXHIBIT BY GRAHAM ASSOCIATES, INC., PROJECT NO. 874-2423, DATED
OCTOBER 2006, APPROVED BY CHARLES F. STARK, STATE OF TEXAS R.P.L.S. NO. 5084,
SAME BEING THE SOUTHEAST CORNER OF SAID 2.54 ACRE TRACT;

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS EAST, ALONG THE COMMON SOUTH LINE
OF SAID 2.54 ACRE TRACT, AND THE NORTH LINE OF SAID EASEMENT, SAME BEING THROUGH
THE INTERIOR OF SAID LOT 17, A DISTANCE OF 13L.50 FEET TO A POINT FOR COMER,
SAID POINT BEING THE MOST SOUTHERLY SOUTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE NORTHWEST CORNER OF SAID EASEMENT, SAME BEING IN A NON-TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 365.00 FEET, AND A DELTA ANGLE OF 05
DEGREES 37 MINUTES 30 SECONDS, SAME BEING IN THE EAST RIGHT OF-WAY LINE OF SAID
WEST N’ WILD WAY.

 



--------------------------------------------------------------------------------

THENCE IN A NORTHWESTERLY DIRECTION, ALONG SAID EAST RIGHT-OF-WAY LINE, THE WEST
LINE OF SAID 2.54 ACRE TRACT, THE WEST LINE OF SAID LOT 17, AND ALONG SAID CURVE
TO THE RIGHT, AN ARC DISTANCE OF 35.83 FEET, AND A CHORD BEARING AND DISTANCE OF
NORTH 51 DEGREES 08 MINUTES 33 SECONDS WEST, 35.82 FEET TO A CUT “X” IN CONCRETE
SET FOR COMER, SAID POINT BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17,
AND SAID 2.54 ACRE TRACT;

THENCE NORTH 26 DEGREES 07 MINUTES 17 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17 AND SAID 2.54 ACRE TRACT, AND SAID EAST RIGHT-OF-WAY LINE, A
DISTANCE OF 194.56 FEET TO A 3/8 INCH IRON ROD FOUND FOR COMER, SAID POINT BEING
ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17, AND SAID 2.54 ACRE TRACT;

THENCE NORTH 00 DEGREES 20 MINUTES 42 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17, AND SAID EAST RIGHT-OF-WAY LINE, A DISTANCE OF 294.94 FEET TO
THE POINT OF BEGINNING AND CONTAINING 110.719 SQUARE FEET OR 2.54 ACRES OF
COMPUTED LAND.

SAVE AND EXCEPT:

BEING A 891 SQUARE FEET ACRE TRACT OF LAND, MORE OR LESS, SITUATED IN THE COUNTY
OF TARRANT STATE OF TEXAS, BEING OUT OF THE WILLIAM O’NEAL SURVEY, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, BEING OUT OF THE WILLIAM O’NEAI ADDITION, AS
RECORDED IN VOLUME 388-190, PAGE 90, PLAT RECORDS, TARRANT COUNTY, TEXAS, BEING
A PORTION OF LOT 17 AS CONVEYED BY ARLINGTON ACCOMMODATION L.P. TO JAY SEHGAL
AND RITA SEHGAL TRUSTEES OF THE SEHGAL REVOCABLE LIVING TRUST BY DEED DATED
JANUARY 31, 2005 AND RECORDED IN CLERKS RECORDS D205028887, DEED RECORDS,
TARRANT COUNTY, TEXAS, WHICH 0.020 ACRE TRACT OF LAND, MORE OR LESS, IS MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A 1/2 INCH IRON ROD FOR CORNER SAID POINT BEING THE SOUTHEAST
CORNER OF SAID LOT 17 AND BEING THE SOUTHWEST CORNER OF LOT 20 OF THE ERNESTO
ROIS-MENDEZ TRACT, A RECORDED IN CLERKS RECORDS D205135730, DEED RECORDS,
TARRANT COUNTY, TEXAS, ALSO BEING IN THE EXISTING NORTH RIGHT-OF-WAY LINE OF
I.H. 30 (A VARIABLE WIDTH R.O.W.), SAID BEGINNING POINT ALSO BEING 239.79 FEET
NORTH OF AND AT RIGHT ANGLES TO PROPOSED CENTERLINE SURVEY STATION 708+54.70 OF
I.H. 30 (A VARIABLE WIDTH R.O.W.);

THENCE SOUTH 89 DEGREES 50 MINUTES 37 SECONDS WEST, ALONG SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 0.29 FEET TO A POINT FOR CORNER;

THENCE NORTH 75 DEGREES 16 MINUTES 36 SECONDS WEST, CONTINUING ALONG SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 83.34 FEET TO A SET TXDOT TYPE II ROW
MONUMENT FOR CORNER;

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS EAST, LEAVING SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 80.70 FEET TO A SET TXDOT 5/8 INCH IRON ROD
FOR CORNER;

THENCE SOUTH 00 DEGREES 31 MINUTES 06 SECONDS EAST, FOR A DISTANCE OF 22.00 FEET
TO THE POINT OF BEGINNING.



--------------------------------------------------------------------------------

EXHIBIT B

ALLOCATION OF PURCHASE PRICE

 

Facility

   Purchase Price Allocation for
Real Estate and Improvements      Purchase Price Allocation for
Intangible Property  

Desert Hope Facility

   $ 2,999,900.00      $ 100.00  

Resolutions LV Facility

   $ 9,499,900.00      $ 100.00  

Greenhouse Facility

   $ 2,999,900.00      $ 100.00  

Resolutions Arlington Facility

   $ 9,499,900.00      $ 100.00  



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TEXAS DEED

 

STATE OF TEXAS    §    SPECIAL WARRANTY DEED    §       §    COUNTY OF ________
   §   

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER.

 

DATE:   

                     , 2017

GRANTOR:   

BHR GREENHOUSE REAL ESTATE, LLC, a Texas limited liability company, successor by
name change to Greenhouse Real Estate, LLC, a Texas limited liability company

GRANTEE:   

MRT OF TEXAS – ATF, LLC, A DELAWARE LIMITED LIABILITY COMPANY

GRANTEE’S ADDRESS:   

c/o MedEquities Realty Trust, Inc.

  

3100 West End Avenue, Suite 1000

  

Nashville, TN 37203

  

Attn: William C. Harlan, President

CONSIDERATION:    TEN DOLLARS ($10.00) cash and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
Grantor.

REAL PROPERTY:

(INCLUDING ANY IMPROVEMENTS, IF ANY) [THE “PROPERTY” HEREIN]:

See Exhibit “A”

RESERVATIONS FROM & EXCEPTIONS TO CONVEYANCE & WARRANTY:

The following matters to the extent they validly exist and affect the Property,
and all terms, conditions and purposes of the documents creating or offering
evidence of such matters, including all rights pertinent thereto, which are
incorporated and referenced herein for all purposes:



--------------------------------------------------------------------------------

See Exhibit “B”

CONVEYANCE:

Grantor, for the consideration and subject to the reservations from and
exceptions to conveyance and warranty, GRANTS, SELLS, and CONVEYS to Grantee the
Property, together with all and singular the rights and appurtenances thereto in
any way belonging, to have and hold it to Grantee, Grantee’s heirs, executors,
administrators, successors, or assigns forever. Grantor binds Grantor and
Grantor’s heirs, executors, administrators, successors, and assigns to WARRANT
AND FOREVER DEFEND all and singular the Property to Grantee and Grantee’s heirs,
executors, administrators, successors, and assigns, against every person
whomsoever lawfully claiming or to claim the same, or any part thereof, by,
through or under Grantor, but not otherwise, subject to the reservations from
and exceptions to conveyance and warranty.

EXECUTED this              day of             , 2017

GRANTOR:

BHR GREENHOUSE REAL ESTATE, LLC

a Texas limited liability company

 

By:       Kirk Manz, Chief Financial Officer

ACKNOWLEDGEMENT

 

State of Tennessee    )    ) ss.: County of                 )

On the              day of             in the year 2017 before me, the
undersigned, personally appeared Kirk Manz, personally known to me or proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

Notary Public My Commission expires:                                 



--------------------------------------------------------------------------------

Exhibit “A” to Texas Deed (Greenhouse)

Site 8, Block 1, a Revised Final Plat of portion of Block 1 out of Section 2,
Second Revision Brookhollow/Arlington, Tarrant County, Texas, according to the
plat recorded in Volume 388-122, page 11, Plat Records, Tarrant County, Texas.



--------------------------------------------------------------------------------

Exhibit “A” to Texas Deed (Resolutions Arlington)

TRACT 1: (Fee Simple)

BEING LOT 17 OF WILLIAM O’NEAL ADDITION, AN ADDITION TO THE CITY OF ARLINGTON,
TARRANT COUNTY, TEXAS, ACCORDING TO THE MAP THEREOF RECORDED IN VOLUME 388-190,
PAGE 90, OF THE PLAT RECORDS OF TARRANT COUNTY, TEXAS.

SAVE AND EXCEPT:

SMALL TRIANGULAR TRACT AT SOUTHWESTERLY CORNER OF LOT 17 THAT IS SHOWN ON PLAT
388-190/90 AS RIGHT-OF-WAY DEDICATION TO THE CITY OF ARLINGTON.

SAVE AND EXCEPT:

BEING A 2.54 ACRE TRACT OF LAND SITUATED IN THE WILLIAM O’NEAL, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF LOT 17, WILLIAM O’NEAL
ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING
TO THE PLAT THEREOF RECORDED IN VOLUME 388-190, PAGE 90, OF THE PLAT RECORDS OF
TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF THAT CERTAIN TRACT OF LAND
CONVEYED TO JIM SEHGAL & RITA SEHGAL, TRUSTEES OF THE SEHGAL REVOCABLE LIVING
TRUST, BY DEED RECORDED IN INSTRUMENT NO. D205028887, OF THE DEED RECORDS OF
TARRANT COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A 1 INCH IRON ROD FOUND FOR CORNER, SAID POINT BEING THE NORTHWEST
CORNER OF SAID LOT 17, SAME BEING THE NORTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE SOUTHWEST CORNER OF LOT 1-B-R, BLOCK 2, OF WALNUT ADDITION, AN
ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 388-98, PAGE 65, OF SAID PLAT RECORDS, SAME BEING IN
THE EAST RIGHT-OF-WAY LINE OF WEST N’ WILD WAY (A VARIABLE WIDTH RIGHT-OF-WAY);

THENCE SOUTH 89 DEGREES 25 MINUTES 42 SECONDS EAST, ALONG THE COMMON NORTH LINE
OF SAID LOT 17, THE NORTH LINE OF SAID 2.54 ACRE TRACT, AND THE SOUTH LINE OF
SAID A LOT 1-B R, A DISTANCE OF 246.50 FEET TO A POINT FOR CORNER, SAID POINT
BEING THE NORTHEAST CORNER OF SAID LOT 17, SAME BEING THE NORTHEAST CORNER OF
SAID 2.54 ACRE TRACT, SAME BEING THE NORTHWEST CORNER OF LOT 20, OF WILLIAM
O’NEAL ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS,
ACCORDING TO THE PLAT THEREOF RECORDED IN CABINET A, SLIDE 381, OF SAID PLAT
RECORDS;

THENCE SOUTH 00 DEGREES 01 MINUTE 12 SECONDS WEST, ALONG THE COMMON EAST LINE OF
SAID LOT 17, THE EAST LINE OF SAID 2.54 ACRE TRACT, AND THE WEST LINE OF SAID
LOT 20, A DISTANCE OF 490.16 FEET TO A POINT FOR CORNER, SAID POINT BEING THE
NORTHEAST CORNER OF A 2,253 SQUARE FOOT TRACT OF LAND DESCRIBED IN WATER
SANITARY SEWER EASEMENT EXHIBIT BY GRAHAM ASSOCIATES, INC., PROJECT NO.
874-2423, DATED OCTOBER 2006, APPROVED BY CHARLES F. STARK, STATE OF TEXAS
R.P.L.S. NO. 5084, SAME BEING THE SOUTHEAST CORNER OF SAID 2.54 ACRE TRACT;

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS WEST, ALONG THE COMMON SOUTH LINE
OF SAID 2.54 ACRE TRACT, AND THE NORTH LINE OF SAID EASEMENT, SAME BEING THROUGH
THE INTERIOR OF SAID LOT 17, A DISTANCE OF 131.50 FEET TO A POINT



--------------------------------------------------------------------------------

FOR CORNER, SAID POINT BEING THE MOST SOUTHERLY SOUTHWEST CORNER OF SAID 2.54
ACRE TRACT, SAME BEING THE NORTHWEST CORNER OF SAID EASEMENT, SAME BEING IN A
NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 365.00 FEET, AND A DELTA ANGLE
OF 05 DEGREES 37 MINUTES 30 SECONDS, SAME BEING IN THE EAST RIGHT OF-WAY LINE OF
SAID WEST N’ WILD WAY.

THENCE IN A NORTHWESTERLY DIRECTION, ALONG SAID EAST RIGHT-OF-WAY LINE, THE WEST
LINE OF SAID 2.54 ACRE TRACT, THE WEST LINE OF SAID LOT 17, AND ALONG SAID CURVE
TO THE RIGHT, AN ARC DISTANCE OF 35.83 FEET, AND A CHORD BEARING AND DISTANCE OF
NORTH 51 DEGREES 08 MINUTES 33 SECONDS WEST, 35.82 FEET TO A CUT “X” IN CONCRETE
SET FOR CORNER, SAID POINT BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17,
AND SAID 2.54 ACRE TRACT;

THENCE NORTH 26 DEGREES 07 MINUTES 17 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17 AND SAID 2.54 ACRE TRACT, AND SAID EAST RIGHT-OF-WAY LINE, A
DISTANCE OF 194.56 FEET TO A 3/8 INCH IRON ROD FOUND FOR CORNER, SAID POINT
BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17, AND SAID 2.54 ACRE TRACT;

THENCE NORTH 00 DEGREES 20 MINUTES 42 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17, AND SAID EAST RIGHT-OF-WAY LINE, A DISTANCE OF 294.94 FEET TO
THE POINT OF BEGINNING AND CONTAINING 110.719 SQUARE FEET OR 2.54 ACRES OF
COMPUTED LAND.

SAVE AND EXCEPT:

BEING A 891 SQUARE FEET ACRE TRACT OF LAND, MORE OR LESS, SITUATED IN THE COUNTY
OF TARRANT STATE OF TEXAS, BEING OUT OF THE WILLIAM O’NEAL SURVEY, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, BEING OUT OF THE WILLIAM O’NEAL ADDITION, AS
RECORDED IN VOLUME 388-190, PAGE 90, PLAT RECORDS, TARRANT COUNTY, TEXAS, BEING
A PORTION OF LOT 17 AS CONVEYED BY ARLINGTON ACCOMMODATION L.P. TO JAY SEHGAL
AND RITA SEHGAL TRUSTEES OF THE SEHGAL REVOCABLE LIVING TRUST BY DEED DATED
JANUARY 31, 2005 AND RECORDED IN CLERKS RECORDS D205028887, DEED RECORDS,
TARRANT COUNTY, TEXAS, WHICH 0.020 ACRE TRACT OF LAND, MORE OR LESS, IS MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A  1⁄2 INCH IRON ROD FOR CORNER SAID POINT BEING THE SOUTHEAST
CORNER OF SAID LOT 17 AND BEING THE SOUTHWEST CORNER OF LOT 20 OF THE ERNESTO
ROIS-MENDEZ TRACT, A RECORDED IN CLERKS RECORDS D205135730, DEED RECORDS,
TARRANT COUNTY, TEXAS, ALSO BEING IN THE EXISTING NORTH RIGHT-OF-WAY LINE OF
I.H. 30 (A VARIABLE WIDTH R.O.W.), SAID BEGINNING POINT ALSO BEING 239.79 FEET
NORTH OF AND AT RIGHT ANGLES TO PROPOSED CENTERLINE SURVEY STATION 708+54.70 OF
I.H. 30 (A VARIABLE WIDTH R.O.W.);

THENCE SOUTH 89 DEGREES 50 MINUTES 37 SECONDS WEST, ALONG SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 0.29 FEET TO A POINT FOR CORNER;

THENCE NORTH 75 DEGREES 16 MINUTES 36 SECONDS WEST, CONTINUING ALONG SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 83.34 FEET TO A SET TXDOT TYPE II ROW
MONUMENT FOR CORNER;



--------------------------------------------------------------------------------

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS EAST, LEAVING SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 80.70 FEET TO A SET TXDOT 5/8 INCH IRON ROD
FOR CORNER;

THENCE SOUTH 00 DEGREES 31 MINUTES 06 SECONDS EAST, FOR A DISTANCE OF 22.00 FEET
TO THE POINT OF BEGINNING.

TRACT 2: (Fee Simple)

BEING a 2.54 acre tract of land situated in the WILLIAM O’NEAL, ABSTRACT NO.
1190, Tarrant County, Texas, same being a portion of Lot 17, William O’Neal
Addition, an Addition to the City of Arlington, Tarrant County, Texas, according
to the plat thereof recorded in Volume 388-190, Page 90, of the Plat Records of
Tarrant County, Texas, same being a portion of that certain tract of land
conveyed to Jim Sehgal & Rita Sehgal, Trustees of the Sehgal Revocable Living
Trust, by Deed recorded in Instrument No. D205028887, of the Deed Records of
Tarrant County, Texas, and being more particularly described as follows:

BEGINNING at a 1 inch iron rod found for corner, said point being the Northwest
corner of said Lot 17, same being the Northwest corner of said 2.54 acre tract,
same being the Southwest corner of Lot 1-B-R, Block 2, of Walnut Addition, an
addition to the City of Arlington, Tarrant County, Texas, according to the plat
thereof recorded in Volume 388-98, Page 65, of said Plat Records, same being in
the East right-of-way line of West N’ Wild Way (a variable width right-of-way);

THENCE South 89 degrees 25 minutes 42 seconds East, along the common North line
of said Lot 17, the North line of said 2.54 acre tract, and the South line of
said a Lot 1-B-R, a distance of 246.50 feet to a point for corner, said point
being the Northeast corner of said Lot 17, same being the Northeast corner of
said 2.54 acre tract, same being the Northwest corner of Lot 20, of William
O’Neal Addition, an addition to the City of Arlington, Tarrant County, Texas,
according to the plat thereof recorded in Cabinet A, Slide 381, of said Plat
Records;

THENCE South 00 degrees 01 minute 12 seconds West, along the common East line of
said Lot 17, the East line of said 2.54 acre tract, and the West line of said
Lot 20, a distance of 490.16 feet to a point for corner, said point being the
Northeast corner of a 2,253 square foot tract of land described in Water
Sanitary Sewer Easement Exhibit by Graham Associates, Inc. Project No. 874-2423,
dated October 2006, approved by Charles F. Stark, State of Texas R.P.L.S.
No. 5084, same being the Southeast corner of said 2.54 acre tract;

THENCE North 89 degrees 25 minutes 02 seconds West, along the common South line
of said 2.54 acre tract, and the North line of said easement, same being through
the interior of said Lot 17, a distance of 131.50 feet to a point for corner,
said point being the most southerly Southwest corner of said 2.54 acre tract,
same being the northwest corner of said easement, same being in a non-tangent
curve to the right having a radius of 365.00 feet, and a delta angle of 05
degrees 37 minutes 30 seconds, same being in the East right-of-way line of said
West N’ Wild Way;

THENCE in a northwesterly direction, along said East right-of-way line, the West
line of said 2.54 acre tract, the West line of said Lot 17, and along said curve
to the right, an arc distance of 35.83 feet, and a chord bearing and distance of
North 51 degrees 08 minutes 33 seconds West, 35.82 feet to a cut “X” in concrete
set for corner, said point being on angle point in the West line of said Lot 17,
and said 2.54 acre tract;



--------------------------------------------------------------------------------

THENCE North 26 degrees 07 minutes 17 seconds West, along the common West line
of said Lot 17 and said 2.54 acre tract, and said East right-of-way line, a
distance of 194.56 feet to a 3/8 inch iron rod found for corner, said point
being on angle point in the West line of said Lot 17, and said 2.54 acre tract;

THENCE North 00 degrees 20 minutes 42 seconds West, along the common West line
of said Lot 17, and said East right-of-way line, a distance of 294.94 feet to
the POINT OF BEGINNING and containing 110.719 square feet or 2.54 acres of
computed land.



--------------------------------------------------------------------------------

Exhibit “B” to Texas Deed (Greenhouse)

 

1. Real Estate taxes for 2017 and subsequent years.

 

2. All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals, together with all rights, privileges and immunities relating
thereto.

 

3. Terms and conditions of Ordinance No. 71-100, entitled Airport Zoning
Ordinance of the Dallas-Fort Worth Regional Airport, filed 09/01/1982, recorded
in Volume 7349, Page 1106, Real Property Records, Tarrant County, Texas.

 

4. Easement granted by Brookhollow/Arlington, Inc., to Texas Electric Service
Company, filed 01/21/1975, recorded in Volume 5766, Page 103, Real Property
Records, Tarrant County, Texas.

 

5. Easement granted by Pharm Assist, a division of Synergex Corp., to Texas
Electric Service Company, filed 01/28/1980, recorded in Volume 6879, Page 1203,
Real Property Records, Tarrant County, Texas.

 

6. 5’ easement as reserved in General Warranty Deed from Brookhollow/Arlington,
Inc., to Pharm- Assist, a division of Synergex Corp., filed 09/13/1979, recorded
in Volume 6806, Page 280, Real Property Records, Tarrant County, Texas.

 

7. Mineral estate and interest in coal, lignite oil, gas and other minerals
together with all rights, privileges and immunities thereto described in
instrument filed 09/13/1979, recorded in Volume 6806, Page 280, Real Property
Records, Tarrant County, Texas. Company makes no representation as to the
present ownership of any such interests.

 

8. Mineral lease, together with all rights, privileges and immunities incident
thereto, to Newark Energy, LLC, from Brookhollow Corporation, as evidenced by
Memorandum of Oil and Gas Lease, filed 03/14/2011, recorded cc# D211059821, Real
Property Records, Tarrant County, Texas. As affected by First Amendment filed
05/31/2012, recorded cc# D212130098, Real Property Records, Tarrant County,
Texas. As affected by Second Amendment filed 08/12/2014, recorded in cc#
D21473390, Real Property Records, Tarrant County, Texas.

 

9. The following easements and/or building lines, as shown on plat recorded in
Volume 388-122, Page 11, Plat Records, Tarrant County, Texas:

10’ utility easement;

5’ utility easement;

visibility triangle;

40’ building setback line;

32’ building setback line.



--------------------------------------------------------------------------------

Exhibit “B” to Texas Deed (Resolutions Arlington)

 

1. Real Estate taxes for 2017 and subsequent years.

 

2. Terms, provisions, and conditions contained in Mutual Covenant to Maintain
Private Water Lines, dated January 05, 1985, filed January 13, 1986, recorded in
Volume 8426, Page 1247, Real Property Records, Tarrant County, Texas.

 

3. The following easements and/or building lines, as shown on plat recorded in
Volume 388-190, Page 90, Map Records, Tarrant County, Texas:

10’ building line along the West, Southwest and South lot lines.

 

4. Certificate of Assessment, executed by Arlington Entertainment Area
Management District, dated March 26, 2009, filed March 31, 2009, recorded in
County Clerk’s File No. D209084221, Real Property Records, Tarrant County,
Texas.

 

5. Inclusion within The Arlington Entertainment Area Management District.

 

6. Subject property abuts a non-access or a limited-access road, highway or
freeway.

 

7. All leases, grants, exceptions or reservations of coal, lignite, oil, gas and
other minerals, together with all rights, privileges, and immunities relating
thereto.

 

8. Easement granted by Lexington-Arlington Partnership to Texas Utilities
Electric Company, dated 11/26/1985, filed 01/03/1986, recorded in Volume 8416,
Page 2193, Real Property Records, Tarrant County, Texas. (Affects Tract II only)

 

9. 50’ easement across the Northern portion of subject property as evidenced by
instruments filed 05/24/1973, recorded in Volume 5456, Page 736, and filed
03/17/1983, recorded in Volume 7467, Page 1417, Real Property Records, Tarrant
County, Texas. (Affects Tract II only)



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF NEVADA DEED

 

APN:      162-14-512-036 (Desert Hope)      162-14-512-010 (Desert Hope)     
139-27-603-030 (Resolutions Las Vegas) File No.:                          
R.P.T.T.:      $                  

Mail tax bill to and

when recorded mail to:

MedEquities Realty Trust, Inc.

3100 West End Avenue, Suite 1000

Nashville, TN 37203

Attn: William C. Harlan, President

GRANT, BARGAIN AND SALE DEED

FOR VALUABLE CONSIDERATION, the receipt of which his hereby acknowledged,
CONCORDE REAL ESTATE, LLC, a Nevada limited liability company, does hereby
grant, bargain, sell and convey to MRT of Nevada – ATF, LLC, a Delaware limited
liability company, all that real property situated in the County of Clark, State
of Nevada, bounded and described as follows:

SEE LEGAL DESCRIPTION ATTACHED HERETO

AS EXHIBIT “A” AND MADE A PART HEREOF

SUBJECT TO:

 

  1. All general and special taxes for the current fiscal year; and

 

  2. Those conditions, covenants, restrictions, reservations, rights, rights of
way and easements more particularly described in EXHIBIT B attached hereto and
incorporated herein.

TOGETHER WITH all tenements, hereditaments and appurtenances, including
easements and water rights, if any, thereto belonging or appertaining, and any
reversions, remainders, rents, issues or profits thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been executed this          day of
            , 2017.

CONCORDE REAL ESTATE, LLC

a Nevada limited liability company

 

By:       Kirk Manz, Chief Financial Officer

 

State of Tennessee    )    ) ss.: County of                 )

On the          day of             in the year 2017 before me, the undersigned,
personally appeared Kirk Manz, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

Notary Public My Commission expires:                                 



--------------------------------------------------------------------------------

EXHIBIT “A” to Nevada Deed (Desert Hope)

PARCEL I:

LOT THIRTY-SEVEN (37) IN BLOCK TEN (10) OF PARADISE PALMS SUBDIVISION UNIT NO.
7, AS SHOWN BY MAP THEREOF ON FILE IN BOOK 6 OF PLATS, PAGE 86, IN THE OFFICE OF
THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

PARCEL II:

LOT THIRTY-EIGHT (38) AND THE NORTH HALF (N  1⁄2) OF LOT THIRTY-NINE (39) IN
BLOCK TEN (10) OF PARADISE PALMS SUBDIVISION UNIT NO. 7 AS SHOWN BY MAP THEREOF
ON FILE IN BOOK 6 OF PLATS, PAGE 86, IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA.



--------------------------------------------------------------------------------

EXHIBIT “A” to Nevada Deed (Resolutions Las Vegas)

The land referred to in this Commitment is situated in the City of Las Vegas,
County of Clark, State of Nevada, and is described as follows:

A PORTION OF THE SOUTH HALF (S 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION
27, TOWNSHIP 20 SOUTH, RANGE 61 EAST, M.D.B.&M., CLARK COUNTY, NEVADA, BEING
DESCRIBED AS FOLLOWS:

LOT 1 AS SHOWN BY MAP THEREOF IN FILE 121 OF PARCEL MAPS, PAGE 87 IN THE OFFICE
OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA



--------------------------------------------------------------------------------

EXHIBIT “B” to Nevada Deed (Desert Hope)

 

1. Real estate taxes and assessments for the fiscal year July 1, 2017 through
June 30, 2018

 

2. All applicable laws, statutes, ordinances, rules, regulations, including
without limitation, all zoning laws;

 

3. Water rights, claims or title to water, whether or not shown by the public
records.

 

4. Reservations and provisions as contained in the Patent from the State of
Nevada, recorded April 16, 1929, in Book 14 of Deeds, Page 278, as Instrument
No. 31304. (Affects all parcels)

 

5. Easements as shown and/or dedicated upon the final map of Paradise Palms Unit
7, on file in Book 6 of plats, Page 86 , of Official Records.

 

6. Covenants, conditions, restrictions, easements, assessments, liens, charges,
terms and provisions in the document recorded February 19, 1962 in Book 343 as
Instrument No. 277456 of Official Records.

 

7. Document(s) declaring modifications thereof recorded April 16, 1962 in Book
354 as Instrument No. 285819 of Official Records. (Affects all parcels)

 

8. Covenants, conditions, restrictions, easements, assessments, liens, charges,
terms and provisions in the document recorded April 26, 1963 in Book 440 as
Instrument No. 355093 of Official Records.

 

9. Document(s) declaring modifications thereof recorded May 14, 1963 in Book 444
as Instrument No. 358359 of Official Records.

 

10. Document(s) declaring modifications thereof recorded February 19, 1970 in
Book 12 as Instrument No. 9185 of Official Records. (Affects all parcels)

 

11. Map purporting to show the land and other property, filed in File 79, Page
98 of Record of Surveys. (Affects Parcel II)

 

12. Covenants, conditions, and restrictions in a Quitclaim Deed recorded May 10,
2000, in Book 20000510 as Instrument No. 00538 of Official Records. (Affects
Parcel I)

 

13. Covenants, conditions, and restrictions in a Quitclaim Deed recorded May 10,
2000, in Book 20000510 as Instrument No. 00539 of Official Records. (Affects
Parcel II)

 

14. Easement for Owner’s Certificate and Grant of Easement and incidental
purposes in the document recorded May 10, 2000 in Book 20000510 as Instrument
No. 00540 of Official Records. (Affects all parcels)



--------------------------------------------------------------------------------

15. Easement for Owner’s Certificate and Grant of Easement and incidental
purposes in the document recorded May 10, 2000 in Book 20000510 as Instrument
No. 00548 of Official Records. (Affects all parcels)

 

16. Pedestrian Access Agreement recorded June 9, 2000 in Book 20000609 as
Instrument No. 00850 of Official Records. (Affects all parcels)

 

17. Easement and right-of-way for the construction, operation, maintenance,
repair, renewal, reconstruction, and removal of pipelines for conducting water
with the right of ingress and egress, as conveyed to Las Vegas Valley Water
District, a quasi-municipal corporation, by an instrument recorded August 10,
2000, in Book 20000810 as Instrument No. 01027 of Official Records, over a
portion of the land. (Affects Parcel I)

 

18. Easement for public utilities and incidental purposes in the document
recorded August 25, 2000 in Book 20000825 as Instrument No. 01598 of Official
Records. (Affects Parcel II)

 

19. Matters disclosed by an ALTA/NSPS survey made by Commercial Due Diligence
Services on June 19, 2017, designated Job No. 17-05-0047.



--------------------------------------------------------------------------------

EXHIBIT “B” to Nevada Deed (Resolutions Las Vegas)

 

1. Real estate taxes and assessments for the fiscal year July 1, 2017 through
June 30, 2018

 

2. All applicable laws, statutes, ordinances, rules, regulations, including
without limitation, all zoning laws;

 

3. Water rights, claims or title to water, whether or not shown by the public
records.

 

4. Reservations and provisions as contained in the Patent from the State of
Nevada, recorded November 30, 1902, in Book 3F, Page 265 of Miscellaneous
Records.

 

5. Reservations and provisions as contained in the Patent from the State of
Nevada, recorded May 26, 1927, in Book 12 of Deeds, Page 270, as Instrument
No. 26206 of Official Records.

 

6. Easement for public utilities and incidental purposes in the document
recorded April 01, 1955 in Book 48 as Instrument No. 41751 of Official Records.

 

7. Easements as shown and/or dedicated upon the parcel map, recorded in File 37,
Page 92 of Parcel Maps.

 

8. Easement for public utilities and incidental purposes in the document
recorded January 08, 1986 in Book 860108 as Instrument No. 00553 of Official
Records.

 

9. Easement and right-of-way for the construction, operation, maintenance,
repair, renewal, reconstruction, and removal of pipelines for conducting water
with the right of ingress and egress, as conveyed to Las Vegas Valley Water
District, a quasi-municipal corporation, by an instrument recorded October 03,
1988, in Book 881003 as Instrument No. 00517 of Official Records, over a portion
of the land.

 

10. Easement for public utilities and incidental purposes in the document
recorded October 12, 2016 in Book 20161012 as Instrument No. 02210 of Official
Records.

 

11. Covenants, conditions, and restrictions in a City of Las Vegas Notice of
Zoning Action recorded November 21, 2016, in Book 20161121 as Instrument
No. 00552 of Official Records.

 

12. Provisions, recited on the Dedication Statement on the parcel map recorded
December 22, 2016 in Book 20161222 as Instrument No. 02769 of Official Records,
in File 121, Page 87 of Parcel Maps.

 

13. Easements as shown and/or dedicated upon the parcel map, recorded in File
121, Page 87 of Parcel Maps.



--------------------------------------------------------------------------------

14. Terms and provisions contained in the document entitled “Right-of-Way
Landscaping Encroachment License Agreement” recorded April 18, 2017 in Book
20170418 as Instrument No. 01494 of Official Records.

 

15. Easement and right-of-way for the construction, operation, maintenance,
repair, renewal, reconstruction, and removal of pipelines for conducting water
with the right of ingress and egress, as conveyed to Las Vegas Valley Water
District, a quasi-municipal corporation, by an instrument recorded May 10, 2017,
in Book 20170510 as Instrument No. 01291 of Official Records, over a portion of
the land.

 

16. Matters disclosed by an ALTA/NSPS survey made by Commercial Due Diligence
Services on June 20, 2017, designated Job No. 17-05-0047:001.



--------------------------------------------------------------------------------

EXHIBIT D

BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

THE STATE OF TENNESSEE    §       §    KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
ROBERTSON    §   

That concurrently with the execution and delivery hereof, Concorde Real Estate,
LLC, a Nevada limited liability company (“Concorde”), and BHR Greenhouse Real
Estate, LLC, a Texas limited liability company (“Greenhouse”, together with
Concorde, the “Assignor”), is conveying to MRT of Nevada - ATF, LLC, a Delaware
limited liability company (“MRT Nevada”) and MRT of Texas—ATF, LLC, a Delaware
limited liability company (“MRT Texas”; together with MRT Nevada, the
“Assignee”), by Deed (the “Deed”), those certain tracts of land more
particularly described on Exhibit A attached hereto and made a part hereof for
all purposes (the “Property”). Unless otherwise defined herein, all initially
capitalized terms shall have the respective meanings ascribed to such terms in
that certain Purchase and Sale Agreement, dated July 31, 2017 (the “Purchase
Agreement”), by and between Assignor and Assignee (as successor by assignment
from MedEquities Realty Operating Partnership, LP, a Delaware limited
partnership) with respect to the conveyance of the Property.

Assignor hereby assigns, transfers and conveys to Assignee all Improvements and
Intangible Property (collectively, the “Assigned Properties”).

NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby BARGAIN, ASSIGN, TRANSFER, SET OVER,
CONVEY and DELIVER to Assignee, its successors, legal representatives and
assigns, all of the Assigned Properties, with the express intention that all of
the Assigned Property associated with the Desert Hope Facility and the
Resolutions LV Facility are conveyed to MRT Nevada and all of the Assigned
Property associated with the Greenhouse Facility and the Resolutions Arlington
Facility are conveyed to MRT Texas.

TO HAVE AND TO HOLD the Assigned Properties, together with any and all rights
and appurtenance thereto in anywise belonging to Assignor unto Assignee, its
successors and assigns FOREVER, and Assignor does hereby bind itself and its
successors to WARRANT AND FOREVER DEFEND all and singular Assigned Properties
unto Assignee, its successors and assigns, against every person lawfully
claiming or to claim the same or any part thereof by, through or under Assignor,
but not otherwise (it being the with the express intention that all of the
Assigned Property associated with the Desert Hope Facility and the Resolutions
LV Facility are conveyed to MRT Nevada and all of the Assigned Property
associated with the Greenhouse Facility and the Resolutions Arlington Facility
are conveyed to MRT Texas).

Assignor indemnifies Assignee from any claims applicable to the Assigned
Properties with respect to the period prior to the date hereof. Assignee hereby
agrees to indemnify, save and hold harmless Assignor from and against any and
all losses, liabilities, claims, or causes of action (including reasonable
attorneys’ fees) arising or accruing with respect to the Assigned Properties on
or after the date hereof.



--------------------------------------------------------------------------------

ASSIGNEE ACKNOWLEDGES THAT ASSIGNOR, TO THE EXTENT ASSIGNABLE, IS TRANSFERRING,
CONVEYING AND ASSIGNING AND ASSIGNEE IS ACQUIRING SUCH ASSIGNED PROPERTIES ON AN
“AS IS WITH ALL FAULTS” BASIS AND THAT OTHER THAN ANY REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT, ASSIGNEE IS NOT
RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, FROM ASSIGNOR, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING SUCH
PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES AS TO TITLE OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, EXCEPT THAT
ASSIGNOR OWNS THE ASSIGNED PROPERTIES FREE AND CLEAR OF ANY LIENS.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has executed this instrument as of the 9th day
of August, 2017.

 

ASSIGNOR: CONCORDE REAL ESTATE LLC, a Nevada limited liability company By:  

 

          Kirk Manz, Chief Financial Officer BHR GREENHOUSE REAL ESTATE, LLC, a
Texas limited liability company By:  

 

          Kirk Manz, Chief Financial Officer



--------------------------------------------------------------------------------

ASSIGNEE: MRT OF NEVADA - ATF, LLC, a Delaware limited liability company
By:                                     
                                                             Jeffery C.
Walraven, its Chief Financial Officer MRT OF TEXAS - ATF, LLC, a Delaware
limited liability company By:                                     
                                                             Jeffery C.
Walraven, its Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A TO BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

Real Property Description

Resolutions LV Facility—1000 N Main Street, Las Vegas

That portion of the South half (S 1/2) of the Northeast Quarter (NE 1/4) of
Section 27, Township 20 South, Range 61 East, M.D.B.&M., Clark County, Nevada,
described as follows:

Lot 1 as shown by map thereof in File 121 of Parcel Maps, Page 87 in the Office
of the County Recorder, Clark County, Nevada.

Desert Hope Facility—3441 S. Eastern Avenue, Las Vegas

Parcel I:

Lot Thirty-Seven (37) in Block Ten (10) of Paradise Palms Subdivision Unit
No. 7, as shown by map thereof on file in Book 6 of Plats, Page 86, in the
Office of the County Recorder of Clark County, Nevada.

Parcel II:

Lot Thirty-Eight (38) and the North Half (N  1⁄2) of Lot Thirty-Nine (39) in
Block Ten (10) of Paradise Palms Subdivision Unit No. 7 as shown by map thereof
on File in Book 6 of Plats, Page 86, in the Office of the County Recorder of
Clark County, Nevada.

Greenhouse Facility—2301 Avenue J, Arlington

Site 8, Block 1, a Revised Final Plat of portion of Block 1 out of Section 2,
Second Revision Brookhollow/Arlington, Tarrant County, Texas, according to the
Plat recorded in Volume 388-122, Page 11, Plat Records, Tarrant County, Texas.

Resolutions Arlington Facility—1075 Wet N Wild Way, Arlington

TRACT I:

BEING LOT 17 OF WILLIAM O’NEAL ADDITION, AN ADDITION TO THE CITY OF ARLINGTON,
TARRANT COUNTY, TEXAS, ACCORDING TO THE MAP THEREOF RECORDED IN VOLUME 388-190,
PAGE 90, OF THE PLAT RECORDS OF TARRANT COUNTY, TEXAS.

SAVE AND EXCEPT:

SMALL TRIANGULAR TRACT AT SOUTHWESTERLY CORNER OF LOT 17 THAT IS SHOWN ON PLAT
388-190/90 AS RIGHT-OF-WAY DEDICATION TO THE CITY OF ARLINGTON.

SAVE AND EXCEPT:



--------------------------------------------------------------------------------

BEING A 2.54 ACRE TRACT OF LAND SITUATED IN THE WILLIAM O’NEAL, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF LOT 17, WILLIAM O’NEAL
ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING
TO THE PLAT THEREOF RECORDED IN VOLUME 388-190, PAGE 90, OF THE PLAT RECORDS OF
TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF THAT CERTAIN TRACT OF LAND
CONVEYED TO JIM SEHGAL & RITA SEHGAL, TRUSTEES OF THE SEHGAL REVOCABLE LIVING
TRUST, BY DEED RECORDED IN INSTRUMENT NO. D205028887, OF THE DEED RECORDS OF
TARRANT COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A 1 INCH IRON ROD FOUND FOR CORNER, SAID POINT BEING THE NORTHWEST
CORNER OF SAID LOT 17, SAME BEING THE NORTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE SOUTHWEST CORNER OF LOT 1-B-R, BLOCK 2, OF WALNUT ADDITION, AN
ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 388-98, PAGE 65, OF SAID PLAT RECORDS, SAME BEING IN
THE EAST RIGHT-OF-WAY LINE OF WEST N’ WILD WAY (A VARIABLE WIDTH RIGHT-OF-WAY);

THENCE SOUTH 89 DEGREES 25 MINUTES 42 SECONDS EAST, ALONG THE COMMON NORTH LINE
OF SAID LOT 17, THE NORTH LINE OF SAID 2.54 ACRE TRACT, AND THE SOUTH LINE OF
SAID A LOT 1-B R, A DISTANCE OF 246.50 FEET TO A POINT FOR CORNER, SAID POINT
BEING THE NORTHEAST CORNER OF SAID LOT 17, SAME BEING THE NORTHEAST CORNER OF
SAID 2.54 ACRE TRACT, SAME BEING THE NORTHWEST CORNER OF LOT 20, OF WILLIAM
O’NEAL ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS,
ACCORDING TO THE PLAT THEREOF RECORDED IN CABINET A, SLIDE 381, OF SAID PLAT
RECORDS;

THENCE SOUTH 00 DEGREES 01 MINUTE 12 SECONDS WEST, ALONG THE COMMON EAST LINE OF
SAID LOT 17, THE EAST LINE OF SAID 2.54 ACRE TRACT, AND THE WEST LINE OF SAID
LOT 20, A DISTANCE OF 490.16 FEET TO A POINT FOR CORNER, SAID POINT BEING THE
NORTHEAST CORNER OF A 2,253 SQUARE FOOT TRACT OF LAND DESCRIBED IN WATER
SANITARY SEWER EASEMENT EXHIBIT BY GRAHAM ASSOCIATES, INC., PROJECT NO.
874-2423, DATED OCTOBER 2006, APPROVED BY CHARLES F. STARK, STATE OF TEXAS
R.P.L.S. NO. 5084, SAME BEING THE SOUTHEAST CORNER OF SAID 2.54 ACRE TRACT;

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS WEST, ALONG THE COMMON SOUTH LINE
OF SAID 2.54 ACRE TRACT, AND THE NORTH LINE OF SAID EASEMENT, SAME BEING THROUGH
THE INTERIOR OF SAID LOT 17, A DISTANCE OF 131.50 FEET TO A POINT FOR CORNER,
SAID POINT BEING THE MOST SOUTHERLY SOUTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE NORTHWEST CORNER OF SAID EASEMENT, SAME BEING IN A NON-TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 365.00 FEET, AND A DELTA ANGLE OF 05
DEGREES 37 MINUTES 30 SECONDS, SAME BEING IN THE EAST RIGHT OF-WAY LINE OF SAID
WEST N’ WILD WAY.



--------------------------------------------------------------------------------

THENCE IN A NORTHWESTERLY DIRECTION, ALONG SAID EAST RIGHT-OF-WAY LINE, THE WEST
LINE OF SAID 2.54 ACRE TRACT, THE WEST LINE OF SAID LOT 17, AND ALONG SAID CURVE
TO THE RIGHT, AN ARC DISTANCE OF 35.83 FEET, AND A CHORD BEARING AND DISTANCE OF
NORTH 51 DEGREES 08 MINUTES 33 SECONDS WEST, 35.82 FEET TO A CUT “X” IN CONCRETE
SET FOR CORNER, SAID POINT BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17,
AND SAID 2.54 ACRE TRACT;

THENCE NORTH 26 DEGREES 07 MINUTES 17 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17 AND SAID 2.54 ACRE TRACT, AND SAID EAST RIGHT-OF-WAY LINE, A
DISTANCE OF 194.56 FEET TO A 3/8 INCH IRON ROD FOUND FOR CORNER, SAID POINT
BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17, AND SAID 2.54 ACRE TRACT;

THENCE NORTH 00 DEGREES 20 MINUTES 42 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17, AND SAID EAST RIGHT-OF-WAY LINE, A DISTANCE OF 294.94 FEET TO
THE POINT OF BEGINNING AND CONTAINING 110.719 SQUARE FEET OR 2.54 ACRES OF
COMPUTED LAND.

SAVE AND EXCEPT:

BEING A 891 SQUARE FEET ACRE TRACT OF LAND, MORE OR LESS, SITUATED IN THE COUNTY
OF TARRANT STATE OF TEXAS, BEING OUT OF THE WILLIAM O’NEAL SURVEY, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, BEING OUT OF THE WILLIAM O’NEAL ADDITION, AS
RECORDED IN VOLUME 388-190, PAGE 90, PLAT RECORDS, TARRANT COUNTY, TEXAS, BEING
A PORTION OF LOT 17 AS CONVEYED BY ARLINGTON ACCOMMODATION L.P. TO JAY SEHGAL
AND RITA SEHGAL TRUSTEES OF THE SEHGAL REVOCABLE LIVING TRUST BY DEED DATED
JANUARY 31, 2005 AND RECORDED IN CLERKS RECORDS D205028887, DEED RECORDS,
TARRANT COUNTY, TEXAS, WHICH 0.020 ACRE TRACT OF LAND, MORE OR LESS, IS MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A  1⁄2 INCH IRON ROD FOR CORNER SAID POINT BEING THE SOUTHEAST
CORNER OF SAID LOT 17 AND BEING THE SOUTHWEST CORNER OF LOT 20 OF THE ERNESTO
ROIS-MENDEZ TRACT, A RECORDED IN CLERKS RECORDS D205135730, DEED RECORDS,
TARRANT COUNTY, TEXAS, ALSO BEING IN THE EXISTING NORTH RIGHT-OF-WAY LINE OF
I.H. 30 (A VARIABLE WIDTH R.O.W.), SAID BEGINNING POINT ALSO BEING 239.79 FEET
NORTH OF AND AT RIGHT ANGLES TO PROPOSED CENTERLINE SURVEY STATION 708+54.70 OF
I.H. 30 (A VARIABLE WIDTH R.O.W.);

THENCE SOUTH 89 DEGREES 50 MINUTES 37 SECONDS WEST, ALONG SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 0.29 FEET TO A POINT FOR CORNER;



--------------------------------------------------------------------------------

THENCE NORTH 75 DEGREES 16 MINUTES 36 SECONDS WEST, CONTINUING ALONG SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 83.34 FEET TO A SET TXDOT TYPE II ROW
MONUMENT FOR CORNER;

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS EAST, LEAVING SAID NORTH
RIGHT-OF-WAY LINE, FOR A DISTANCE OF 80.70 FEET TO A SET TXDOT 5/8 INCH IRON ROD
FOR CORNER;

THENCE SOUTH 00 DEGREES 31 MINUTES 06 SECONDS EAST, FOR A DISTANCE OF 22.00 FEET
TO THE POINT OF BEGINNING.

TRACT II:

BEING A 2.54 ACRE TRACT OF LAND SITUATED IN THE WILLIAM O’NEAL, ABSTRACT NO.
1190, TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF LOT 17, WILLIAM O’NEAL
ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING
TO THE PLAT THEREOF RECORDED IN VOLUME 388-190, PAGE 90, OF THE PLAT RECORDS OF
TARRANT COUNTY, TEXAS, SAME BEING A PORTION OF THAT CERTAIN TRACT OF LAND
CONVEYED TO JIM SEHGAL & RITA SEHGAL, TRUSTEES OF THE SEHGAL REVOCABLE LIVING
TRUST, BY DEED RECORDED IN INSTRUMENT NO. D205028887, OF THE DEED RECORDS OF
TARRANT COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A 1 INCH IRON ROD FOUND FOR CORNER, SAID POINT BEING THE NORTHWEST
CORNER OF SAID LOT 17, SAME BEING THE NORTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE SOUTHWEST CORNER OF LOT 1-B-R, BLOCK 2, OF WALNUT ADDITION, AN
ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS, ACCORDING TO THE PLAT
THEREOF RECORDED IN VOLUME 388-98, PAGE 65, OF SAID PLAT RECORDS, SAME BEING IN
THE EAST RIGHT-OF-WAY LINE OF WEST N’ WILD WAY (A VARIABLE WIDTH RIGHT-OF-WAY);

THENCE SOUTH 89 DEGREES 25 MINUTES 42 SECONDS EAST, ALONG THE COMMON NORTH LINE
OF SAID LOT 17, THE NORTH LINE OF SAID 2.54 ACRE TRACT, AND THE SOUTH LINE OF
SAID A LOT 1-B R, A DISTANCE OF 246.50 FEET TO A POINT FOR CORNER, SAID POINT
BEING THE NORTHEAST CORNER OF SAID LOT 17, SAME BEING THE NORTHEAST CORNER OF
SAID 2.54 ACRE TRACT, SAME BEING THE NORTHWEST CORNER OF LOT 20, OF WILLIAM
O’NEAL ADDITION, AN ADDITION TO THE CITY OF ARLINGTON, TARRANT COUNTY, TEXAS,
ACCORDING TO THE PLAT THEREOF RECORDED IN CABINET A, SLIDE 381, OF SAID PLAT
RECORDS;

THENCE SOUTH 00 DEGREES 01 MINUTE 12 SECONDS WEST, ALONG THE COMMON EAST LINE OF
SAID LOT 17, THE EAST LINE OF SAID 2.54 ACRE TRACT, AND THE WEST LINE OF SAID
LOT 20, A DISTANCE OF 490.16 FEET TO A POINT FOR CORNER,



--------------------------------------------------------------------------------

SAID POINT BEING THE NORTHEAST CORNER OF A 2,253 SQUARE FOOT TRACT OF LAND
DESCRIBED IN WATER SANITARY SEWER EASEMENT EXHIBIT BY GRAHAM ASSOCIATES, INC.,
PROJECT NO. 874-2423, DATED OCTOBER 2006, APPROVED BY CHARLES F. STARK, STATE OF
TEXAS R.P.L.S. NO. 5084, SAME BEING THE SOUTHEAST CORNER OF SAID 2.54 ACRE
TRACT;

THENCE NORTH 89 DEGREES 25 MINUTES 02 SECONDS WEST, ALONG THE COMMON SOUTH LINE
OF SAID 2.54 ACRE TRACT, AND THE NORTH LINE OF SAID EASEMENT, SAME BEING THROUGH
THE INTERIOR OF SAID LOT 17, A DISTANCE OF 131.50 FEET TO A POINT FOR CORNER,
SAID POINT BEING THE MOST SOUTHERLY SOUTHWEST CORNER OF SAID 2.54 ACRE TRACT,
SAME BEING THE NORTHWEST CORNER OF SAID EASEMENT, SAME BEING IN A NON-TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 365.00 FEET, AND A DELTA ANGLE OF 05
DEGREES 37 MINUTES 30 SECONDS, SAME BEING IN THE EAST RIGHT OF-WAY LINE OF SAID
WEST N’ WILD WAY.

THENCE IN A NORTHWESTERLY DIRECTION, ALONG SAID EAST RIGHT-OF-WAY LINE, THE WEST
LINE OF SAID 2.54 ACRE TRACT, THE WEST LINE OF SAID LOT 17, AND ALONG SAID CURVE
TO THE RIGHT, AN ARC DISTANCE OF 35.83 FEET, AND A CHORD BEARING AND DISTANCE OF
NORTH 51 DEGREES 08 MINUTES 33 SECONDS WEST, 35.82 FEET TO A CUT “X” IN CONCRETE
SET FOR CORNER, SAID POINT BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17,
AND SAID 2.54 ACRE TRACT;

THENCE NORTH 26 DEGREES 07 MINUTES 17 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17 AND SAID 2.54 ACRE TRACT, AND SAID EAST RIGHT-OF-WAY LINE, A
DISTANCE OF 194.56 FEET TO A 3/8 INCH IRON ROD FOUND FOR CORNER, SAID POINT
BEING ON ANGLE POINT IN THE WEST LINE OF SAID LOT 17, AND SAID 2.54 ACRE TRACT;

THENCE NORTH 00 DEGREES 20 MINUTES 42 SECONDS WEST, ALONG THE COMMON WEST LINE
OF SAID LOT 17, AND SAID EAST RIGHT-OF-WAY LINE, A DISTANCE OF 294.94 FEET TO
THE POINT OF BEGINNING AND CONTAINING 110.719 SQUARE FEET OR 2.54 ACRES OF
COMPUTED LAND.



--------------------------------------------------------------------------------

EXHIBIT E

FIRPTA AFFIDAVIT

 

THE STATE OF TENNESSEE    §       §    KNOW ALL MEN BY THESE PRESENTS: COUNTY OF
ROBERTSON    §   

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform             (“Transferee”) that withholding of tax is not required
upon the disposition of a U.S. real property interest by
            (“Transferor”), Transferor hereby certifies the following:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor’s U.S. employer identification number is:             ;

3. Transferor is not a “disregarded entity” as defined in IRS Regulation
1.1445-2(b)(iii); and

4. Transferor’s office address is 200 Powell Place.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document.

EXECUTED as of (but not necessarily on) this             day of             ,
2017.

 

TRANSFEROR: [                ] By:  

 

Name:  

 

Title:  

 

SWORN TO AND SUBSCRIBED BEFORE ME this             day of             , 20[    
].



--------------------------------------------------------------------------------

[Notarial Seal]            

 

Notary Public, State of                     

      Print Name:                                                           
My Commission Expires:                             



--------------------------------------------------------------------------------

EXHIBIT F

FACILITY LEASE

[ATTACHED]



--------------------------------------------------------------------------------

SCHEDULE 3.02

REVIEW ITEMS

 

1 Tax Bills - real estate tax bills since January 1, 2014.

 

2 Property Condition Reports - All third party reports issued after January 1,
2014 and in Seller’s possession assessing the physical and structural condition
of the Property and Property components including, without limitation:
Engineering, Structural, Seismographic, Geotechnical, Mechanical, Roof,
Environmental, Fire/Life/Safety, Air Quality Investigations; and ADA reports.

 

3 Survey - Most recent as built property survey of the Real Property.

 

4 Warranties & Guaranties - Copies of all active warranties and guaranties
running to the benefit of Seller for products installed and workmanship
performed at the Property.

 

5 Litigation - List of all litigation pending against the Property or Seller
relating to the Property.

 

6 Insurance Documents - Current certificate of property insurance and
certificate of liability insurance.



--------------------------------------------------------------------------------

SCHEDULE 8.01

DISCLOSURE SCHEDULE

None.